Exhibit 10.2

 

FOURTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

 

OF

 

BCI IV OPERATING PARTNERSHIP LP

 

A DELAWARE LIMITED PARTNERSHIP

 

June 13, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article 1 DEFINED TERMS

2

 

 

 

Article 2 PARTNERSHIP FORMATION AND IDENTIFICATION

13

 

 

 

2.1

Formation

13

2.2

Name, Office and Registered Agent

13

2.3

Partners

13

2.4

Term and Dissolution

13

2.5

Filing of Certificate and Perfection of Limited Partnership

14

2.6

Certificates Describing Partnership Units and Special Partnership Units

14

 

 

 

Article 3 BUSINESS OF THE PARTNERSHIP

14

 

 

 

Article 4 CAPITAL CONTRIBUTIONS AND ACCOUNTS

15

 

 

 

4.1

Capital Contributions

15

4.2

Additional Capital Contributions and Issuances of Additional Partnership
Interests

15

4.3

Additional Funding

17

4.4

Capital Accounts

17

4.5

Percentage Interests

18

4.6

No Interest On Contributions

18

4.7

Return Of Capital Contributions

18

4.8

No Third Party Beneficiary

18

 

 

 

Article 5 PROFITS AND LOSSES; DISTRIBUTIONS

19

 

 

 

5.1

Allocation of Profit and Loss

19

5.2

Distribution of Cash

21

5.3

REIT Distribution Requirements

25

5.4

No Right to Distributions in Kind

25

5.5

Limitations on Return of Capital Contributions

25

5.6

Distributions Upon Liquidation

25

5.7

Substantial Economic Effect

26

 

 

 

Article 6 RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER

26

 

 

 

6.1

Management of the Partnership

26

6.2

Delegation of Authority

28

6.3

Indemnification and Exculpation of Indemnitees

29

6.4

Liability of the General Partner

30

6.5

Reimbursement of General Partner

31

6.6

Outside Activities

32

6.7

Employment or Retention of Affiliates

32

6.8

General Partner Participation

33

6.9

Title to Partnership Assets

33

6.10

Redemptions and Exchanges of REIT Shares

33

6.11

No Duplication of Fees or Expenses

34

 

--------------------------------------------------------------------------------


 

Article 7 CHANGES IN GENERAL PARTNER

34

 

 

 

7.1

Transfer of the General Partner’s Partnership Interest

34

7.2

Admission of a Substitute or Additional General Partner

36

7.3

Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner

36

7.4

Removal of a General Partner

37

 

 

 

Article 8 RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

38

 

 

 

8.1

Management of the Partnership

38

8.2

Power of Attorney

38

8.3

Limitation on Liability of Limited Partners

38

8.4

Ownership by Limited Partner of Corporate General Partner or Affiliate

38

8.5

Redemption Right

38

8.6

Registration

41

8.7

Distribution Reinvestment Plan

41

 

 

 

Article 9 TRANSFERS OF LIMITED PARTNERSHIP INTERESTS

41

 

 

 

9.1

Purchase for Investment

41

9.2

Restrictions on Transfer of Limited Partnership Interests

42

9.3

Admission of Substitute Limited Partner

43

9.4

Rights of Assignees of Partnership Interests

44

9.5

Effect of Bankruptcy, Death, Incompetence or Termination of a Limited Partner

44

9.6

Joint Ownership of Interests

45

 

 

 

Article 10 BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

45

 

 

 

10.1

Books and Records

45

10.2

Custody of Partnership Funds; Bank Accounts

45

10.3

Fiscal and Taxable Year

46

10.4

Annual Tax Information and Report

46

10.5

Tax Matters Partner; Tax Elections; Special Basis Adjustments

46

10.6

Reports to Limited Partners

46

10.7

Safe Harbor Election

47

 

 

 

Article 11 AMENDMENT OF AGREEMENT; MERGER

47

 

 

 

Article 12 GENERAL PROVISIONS

48

 

 

 

12.1

Notices

48

12.2

Survival of Rights

48

12.4

Severability

48

12.5

Entire Agreement

48

12.6

Pronouns and Plurals

48

12.7

Headings

48

12.8

Counterparts

48

12.9

Governing Law

48

12.10

Effectiveness

48

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A -

Partners, Capital Contributions and Percentage Interests or Special Percentage
Interests

 

 

EXHIBIT B -

Notice of Exercise of Redemption Right

 

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
BCI IV OPERATING PARTNERSHIP LP

 

RECITALS

 

This Fourth Amended and Restated Limited Partnership Agreement (this
“Agreement”) is entered into as of June 13, 2018, between Black Creek Industrial
REIT IV Inc., a Maryland corporation (the “General Partner”) and the Limited
Partners set forth on Exhibit A attached hereto. Capitalized terms used herein
but not otherwise defined shall have the meanings given them in Article 1.

 

AGREEMENT

 

WHEREAS, the General Partner intends to qualify as a real estate investment
trust under the Internal Revenue Code of 1986, as amended;

 

WHEREAS, BCI IV Operating Partnership LP (the “Partnership”), was formed on
August 12, 2014 as a limited partnership under the laws of the State of
Delaware, pursuant to a Certificate of Limited Partnership filed with the Office
of the Secretary of State of the State of Delaware on August 12, 2014;

 

WHEREAS, the General Partner and the Limited Partners orally entered into a
Limited Partnership Agreement of the Partnership as of August 12, 2014;

 

WHEREAS, the General Partner contributed $200,000 to the Partnership in exchange
for 20,000 Operating Partnership Units on November 19, 2014 and BCI IV Advisors
Group LLC contributed $1,000 to the Partnership in exchange for 100 Special
Partnership Units;

 

WHEREAS, the General Partner and the Limited Partners entered into a Limited
Partnership Agreement dated February 9, 2016 and effective as of November 19,
2014 (the “Original Partnership Agreement”);

 

WHEREAS, the General Partner and the Limited Partners amended and restated the
Original Partnership Agreement and entered into an Amended and Restated Limited
Partnership Agreement dated July 1, 2016 (the “Amended and Restated Limited
Partnership Agreement”);

 

WHEREAS, the General Partner and the Limited Partners amended and restated the
Amended and Restated Partnership Agreement and entered into a Second Amended and
Restated Limited Partnership Agreement dated June 30, 2017 and effective as of
July 1, 2017 (the “Second Amended and Restated Limited Partnership Agreement”);

 

WHEREAS, the General Partner and the Limited Partners amended and restated the
Second Amended and Restated Limited Partnership Agreement and entered into a
Third Amended and Restated Limited Partnership Agreement dated March 5, 2018
(the “Third Amended and Restated Limited Partnership Agreement”);

 

--------------------------------------------------------------------------------


 

WHEREAS, the General Partner desires to conduct its current and future business
through the Partnership;

 

WHEREAS, in furtherance of the foregoing, the General Partner has contributed
and desires to continue to contribute certain assets to the Partnership from
time to time;

 

WHEREAS, in exchange for the General Partner’s contribution of assets, the
Partnership has issued and will continue to issue Partnership Units to the
General Partner in accordance with the terms of this Agreement;

 

WHEREAS, the Limited Partners have contributed and they and future Limited
Partners may contribute certain of their property to the Partnership in exchange
for Partnership Units or Special Partnership Units in accordance with the terms
of this Agreement;

 

WHEREAS, in furtherance of the Partnership’s business, the Partnership may
acquire Properties and other assets from time to time by means of the
contribution of such Properties or other assets to the Partnership by the owners
thereof in exchange for Partnership Units;

 

WHEREAS, the parties hereto wish to establish herein their respective rights and
obligations in connection with all of the foregoing and certain other matters;
and

 

WHEREAS, the parties hereto desire to clarify the timing of the initial
calculation of the Performance Allocation by amending and restating the Third
Amended and Restated Limited Partnership Agreement and entering into this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree that
this Agreement is hereby entered into and adopted in its entirety as follows:

 

ARTICLE 1
DEFINED TERMS

 

The following defined terms used in this Agreement shall have the meanings
specified below:

 

“ACT” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.

 

“ADDITIONAL FUNDS” has the meaning set forth in Section 4.3 hereof.

 

“ADDITIONAL SECURITIES” means any additional REIT Shares (other than REIT Shares
issued in connection with a redemption pursuant to Section 8.5 hereof or REIT
Shares issued pursuant to a distribution reinvestment plan of the General
Partner) or rights, options, warrants or convertible or exchangeable securities
containing the right to subscribe for or purchase REIT Shares, as set forth in
Section 4.2(a)(ii).

 

“ADMINISTRATIVE EXPENSES” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, officers or employees of the

 

2

--------------------------------------------------------------------------------


 

General Partner, and any accounting and legal expenses of the General Partner,
which expenses, the Partners have agreed, are expenses of the Partnership and
not the General Partner, (iii) costs and expenses relating to the formation and
continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes hereof, be included
within the definition of General Partner), including taxes, fees and assessments
associated therewith, (iv) costs and expenses relating to any Offering and
registration of securities by the General Partner and all statements, reports,
fees and expenses incidental thereto, including, without limitation,
underwriting discounts and selling commissions applicable to any such Offering,
and any costs and expenses associated with any claims made by any holders of
such securities or any underwriters or placement agents thereof, (v) costs and
expenses associated with any repurchase of any securities by the General
Partner, (vi) costs and expenses associated with the preparation and filing of
any periodic or other reports and communications by the General Partner under
federal, state or local laws or regulations, including filings with the
Commission, (vii) costs and expenses associated with compliance by the General
Partner with laws, rules and regulations promulgated by any regulatory body,
including the Commission and any securities exchange, (viii) costs and expenses
associated with any 401(k) plan, incentive plan, bonus plan or other plan
providing for compensation for the employees of the General Partner, (ix) costs
and expenses incurred by the General Partner relating to any issuing or
redemption of Partnership Interests and (x) all other operating or
administrative costs of the General Partner incurred in the ordinary course of
its business on behalf of or in connection with the Partnership; provided,
however, that Administrative Expenses shall not include any administrative costs
and expenses incurred by the General Partner that are attributable to Properties
or partnership interests in a Subsidiary Partnership that are owned by the
General Partner directly.

 

“ADVISOR” or “ADVISORS” means the Person or Persons, if any, appointed, employed
or contracted with by the General Partner and responsible for directing or
performing the day-to-day business affairs of the General Partner, including any
Person to whom the Advisor subcontracts all or substantially all of such
functions.

 

“ADVISORY AGREEMENT” means the agreement between the General Partner, the
Partnership and the Advisor pursuant to which the Advisor will direct or perform
the day-to-day business affairs of the General Partner.

 

“AFFILIATE” means, with respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
or more of the outstanding voting securities of such other Person; (ii) any
Person ten percent or more of whose outstanding voting securities are directly
or indirectly owned, controlled or held, with the power to vote, by such other
Person; (iii) any Person directly or indirectly controlling, controlled by or
under common control with such other Person; (iv) any executive officer,
director, trustee or general partner of such other Person and (v) any legal
entity for which such Person acts as an executive officer, director, trustee or
general partner.

 

“AGGREGATE SHARE OWNERSHIP LIMIT” shall have the meaning set forth in the
Charter.

 

3

--------------------------------------------------------------------------------


 

“AGREED VALUE” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner.  The names and addresses of the Partners, number of Partnership
Units or Special Partnership Units issued to each Partner, and the Agreed Value
of non-cash Capital Contributions as of the date of contribution are set forth
on Exhibit A.

 

“AGREEMENT” means this Fourth Amended and Restated Limited Partnership
Agreement, as amended, modified supplemented or restated from time to time, as
the context requires.

 

“ANNUAL TOTAL RETURN AMOUNT” means the overall investment return, expressed as a
dollar amount per Partnership Unit, which shall be equal to the sum of (1) the
Weighted-Average Distributions per Partnership Unit over the applicable period,
and (2) the Ending VPU, adjusted to remove the negative impact on the overall
investment return from the payment or the obligation to pay, or distribute, as
applicable, the Performance Allocation and Distribution Fees, less the Beginning
VPU.

 

“APPLICABLE PERCENTAGE” has the meaning provided in Section 8.5(b) hereof.

 

“ASSET” means any Property, Mortgage, other debt or other investment (other than
investments in bank accounts, money market funds or other current assets) owned
by the General Partner, directly or indirectly through one or more of its
Affiliates.

 

“BEGINNING VPU”  means the VPU determined as of the end of the most recent month
prior to the commencement of the applicable period.

 

“CAPITAL ACCOUNT” has the meaning provided in Section 4.4 hereof.

 

“CAPITAL CONTRIBUTION” means the total amount of cash, cash equivalents, and the
Agreed Value of any Property or other asset (other than cash) contributed or
agreed to be contributed, as the context requires, to the Partnership by each
Partner pursuant to the terms of this Agreement.  Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.

 

“CARRYING VALUE” means, with respect to any asset of the Partnership, the
asset’s adjusted net basis for federal income tax purposes or, in the case of
any asset contributed to the Partnership, the fair market value of such asset at
the time of contribution, reduced by any amounts attributable to the inclusion
of liabilities in basis pursuant to Section 752 of the Code, except that the
Carrying Values of all assets may, at the discretion of the General Partner, be
adjusted to equal their respective fair market values (as determined by the
General Partner), in accordance with the rules set forth in Regulations
Section 1.704-1(b)(2)(iv)(f), as provided for in Section 4.4.  In the case of
any asset of the Partnership that has a Carrying Value that differs from its
adjusted tax basis, the Carrying Value shall be adjusted by the amount of
depreciation, depletion and amortization calculated for purposes of the
allocations of net profit and net loss pursuant to Article 5 hereof rather than
the amount of depreciation, depletion and amortization determined for federal
income tax purposes.

 

4

--------------------------------------------------------------------------------


 

“CASH AMOUNT” means an amount of cash per Partnership Unit equal to the
applicable Redemption Price determined by the General Partner.

 

“CERTIFICATE” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.2 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal, or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.

 

“CHARTER” means the Articles of Amendment and Restatement of the General Partner
filed with the Maryland State Department of Assessments and Taxation, as
amended, restated or supplemented from time to time.

 

“CLASS” means a class of REIT Shares or Partnership Units, as the context may
require.

 

“CLASS I REIT SHARES” means the REIT Shares classified as Class I common shares
in the Charter.

 

“CLASS I UNIT” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class I Unit as provided in this Agreement.

 

“CLASS T CONVERSION RATE” means the fraction, the numerator of which is the Net
Asset Value Per Unit for each Class T Unit and the denominator of which is the
Net Asset Value Per Unit for each Class I Unit.

 

“CLASS T REIT SHARES” means the REIT Shares classified as Class T common shares
in the Charter.

 

“CLASS T UNIT” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class T Unit as provided in this Agreement.

 

“CLASS W CONVERSION RATE” means the fraction, the numerator of which is the Net
Asset Value Per Unit for each Class W Unit and the denominator of which is the
Net Asset Value Per Unit for each Class I Unit.

 

“CLASS W REIT SHARES” means the REIT Shares classified as Class W common shares
in the Charter.

 

“CLASS W UNIT” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class W Unit as provided in this Agreement.

 

“CODE” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time.  Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.

 

5

--------------------------------------------------------------------------------


 

“COMMISSION” means the U.S. Securities and Exchange Commission.

 

“COMMON SHARE OWNERSHIP LIMIT” shall have the meaning set forth in the Charter.

 

“CONTROL” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities or other beneficial interests, by
contract or otherwise.  “Controlled” and “Controlling” shall have correlative
meanings.

 

“CONVERSION FACTOR” means 1.0, provided that in the event that the General
Partner (i) declares or pays a dividend on its outstanding REIT Shares in REIT
Shares or makes a distribution to all holders of its outstanding REIT Shares in
REIT Shares, (ii) subdivides its outstanding REIT Shares, or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of which shall be
the actual number of REIT Shares (determined without the above assumption)
issued and outstanding on such date and, provided further, that in the event
that an entity other than an Affiliate of the General Partner shall become
General Partner pursuant to any merger, consolidation or combination of the
General Partner with or into another entity (the “Successor Entity”), the
Conversion Factor shall be adjusted by multiplying the Conversion Factor by the
number of shares of the Successor Entity into which one REIT Share is converted
pursuant to such merger, consolidation or combination, determined as of the date
of such merger, consolidation or combination.  Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event; provided, however, that
if the General Partner receives a Notice of Redemption after the record date,
but prior to the effective date of such dividend, distribution, subdivision or
combination, the Conversion Factor shall be determined as if the General Partner
had received the Notice of Redemption immediately prior to the record date for
such dividend, distribution, subdivision or combination.

 

“DEALER MANAGER” means Black Creek Capital Markets, LLC or such other Person or
entity selected by the board of directors of the General Partner to act as the
dealer manager for the Offering.

 

“DEFAULTING LIMITED PARTNER” has the meaning provided in Section 5.2(c) hereof.

 

“DIRECTOR” shall have the meaning set forth in the Charter.

 

“DISTRIBUTION FEE” shall mean the distribution fee or any similar ongoing fee
payable to the Dealer Manager as additional compensation for serving as the
dealer manager for the Offering, pursuant to the then-current dealer manager
agreement between the General Partner and the Dealer Manager.

 

“ENDING VPU”  means the VPU as of the end of the last month in the applicable
period.

 

6

--------------------------------------------------------------------------------


 

“EVENT OF BANKRUPTCY” as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978 or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
his assets; commencement of any proceedings relating to such Person as a debtor
under any other reorganization, arrangement, insolvency, adjustment of debt or
liquidation law of any jurisdiction, whether now in existence or hereinafter in
effect, either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.

 

“EXCEPTED HOLDER LIMIT” shall have the meaning set forth in the Charter.

 

“EXCHANGED REIT SHARES” has the meaning set forth in Section 6.10(b) hereof.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time.

 

“GENERAL PARTNER” means Black Creek Industrial REIT IV Inc., a Maryland
corporation, and any Person who becomes a substitute or additional General
Partner as provided herein, and any of their successors as General Partner.

 

“GENERAL PARTNER LOAN” has the meaning provided in Section 5.2(c) hereof.

 

“GENERAL PARTNERSHIP INTEREST” means a Partnership Interest held by the General
Partner that is a general partnership interest.

 

“HURDLE AMOUNT” means for the applicable period, an amount equal to 5.0% of the
Beginning VPU.

 

“INDEMNITEE” means (i) any Person made a party to a proceeding by reason of its
status as the General Partner, the Advisor or a director, officer or employee of
the General Partner,  the Advisor or the Partnership, and (ii) such other
Persons (including Affiliates of the General Partner, the Advisor or the
Partnership) as the General Partner may designate from time to time, in its sole
and absolute discretion.

 

“INDEPENDENT DIRECTORS” shall have the meaning set forth in the Charter.

 

“JOINT VENTURE” means those joint venture, co-investment, co-ownership or
partnership arrangements in which the General Partner or any of its subsidiaries
is a co-venturer or general partner established to acquire or hold Assets.

 

“LIMITED PARTNER” means any Person named as a Limited Partner on Exhibit A
attached hereto, and any Person who becomes a Substitute Limited Partner, in
such Person’s capacity as a Limited Partner in the Partnership.

 

7

--------------------------------------------------------------------------------


 

“LIMITED PARTNERSHIP INTEREST” means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act.

 

“LIQUIDITY EVENT” shall include, but shall not be limited to, (i) a Listing,
(ii) a sale, merger or other transaction in which the Stockholders either
receive, or have the option to receive, cash, securities redeemable for cash,
and/or securities of a publicly traded company, and (iii) the sale of all or
substantially all of the General Partner’s Assets where Stockholders either
receive, or have the option to receive, cash or other consideration.

 

“LISTING” means the listing of the REIT Shares on a national securities
exchange. Upon such Listing, the REIT Shares shall be deemed “Listed.”

 

“LOSS CARRYFORWARD”  means an amount that shall equal zero as of the effective
date of this Agreement and shall cumulatively increase by the absolute value of
any negative Annual Total Return Amount and decrease by any positive Annual
Total Return Amount, provided that the Loss Carryforward shall at no time be
less than zero. The effect of the Loss Carryforward is that the recoupment of
past Annual Total Return Amount losses will offset the positive Annual Total
Return Amount for purposes of the calculation of the Performance Allocation.

 

“MORTGAGES” means, in connection with mortgage financing provided, invested in,
participated in or purchased by the General Partner, all of the notes, deeds of
trust, security interests or other evidences of indebtedness or obligations,
which are secured or collateralized by Real Property owned by the borrowers
under such notes, deeds of trust, security interests or other evidences of
indebtedness or obligations.

 

“NAV” means net asset value, calculated pursuant to the Valuation Procedures.

 

“NAV CALCULATIONS” means the calculations used to determine the NAV of the
General Partner, the REIT Shares, the Partnership and the Partnership Units, all
as provided in the Valuation Procedures.

 

“NOTICE OF REDEMPTION” means the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit B hereto.

 

“OFFER” has the meaning set forth in Section 7.1(c) hereof.

 

“OFFERING” means the offer and sale of REIT Shares to the public.

 

“OP UNITHOLDERS” means all holders of Partnership Interests other than the
Special OP Unitholders.

 

“ORIGINAL LIMITED PARTNER” means the Limited Partners designated as “Original
Limited Partners” on Exhibit A hereto.

 

8

--------------------------------------------------------------------------------


 

“PARTNER” means any General Partner or Limited Partner.

 

“PARTNER NONRECOURSE DEBT MINIMUM GAIN” has the meaning set forth in Regulations
Section 1.704-2(i).  A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).

 

“PARTNERSHIP” means ILT Operating Partnership LP, a Delaware limited
partnership.

 

“PARTNERSHIP NAV”  The NAV of the Partnership, calculated pursuant to the
Valuation Procedures.

 

“PARTNERSHIP INTEREST” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.

 

“PARTNERSHIP LOAN” has the meaning provided in Section 5.2(c) hereof.

 

“PARTNERSHIP MINIMUM GAIN” has the meaning set forth in Regulations
Section 1.704-2(d).  In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership nonrecourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately
computed gains.  A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).

 

“PARTNERSHIP RECORD DATE” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.2 hereof, which
record date shall be the same as the record date established by the General
Partner for a distribution to its shareholders of some or all of its portion of
such distribution.

 

“PARTNERSHIP UNIT” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder, including Class I Units, Class T
Units, and Class W Units but excluding the Partnership Interests represented by
Special Partnership Units.  The allocation of Partnership Units of each
Class among the Partners shall be as set forth on Exhibit A, as such Exhibit may
be amended from time to time.

 

“PERCENTAGE INTEREST” means the percentage ownership interest in the Partnership
of each Partner, as determined by dividing the Partnership Units owned by a
Partner by the total number of Partnership Units then outstanding.  The
Percentage Interest of each Partner shall be as set forth on Exhibit A, as such
Exhibit may be amended from time to time.

 

“PERFORMANCE ALLOCATION” shall have the meaning set forth in Section 5.2(c).

 

“PERSON” means any individual, partnership, limited liability company,
corporation, joint venture, trust or other entity.

 

9

--------------------------------------------------------------------------------


 

“PROPERTY” means, as the context requires, all or a portion of each Real
Property acquired by the General Partner, directly or indirectly through joint
venture or co-ownership arrangements or other partnership or investment
entities.

 

“PROSPECTUS” means the same as that term is defined in Section 2(10) of the
Securities Act, including a preliminary prospectus, an offering circular as
described in Rule 256 of the general rules and regulations under the Securities
Act, or, in the case of an intrastate offering, any document by whatever name
known, utilized for the purpose of offering and selling REIT Shares to the
public.

 

“REAL PROPERTY” means land, rights in land (including leasehold interests), and
any buildings, structures, improvements, furnishings, fixtures and equipment
located on or used in connection with land and rights or interests in land.

 

“RECEIVED REIT SHARES” has the meaning set forth in Section 6.10(b) hereof.

 

“REDEMPTION” has the meaning provided in Section 8.5(a) hereof.

 

“REDEMPTION PRICE” means the Transaction Price on the Specified Redemption Date,
multiplied by any discount determined by the General Partner, including but not
limited to, any discount based upon the combined number of years that the
applicable Partner has held the Partnership Units offered for redemption.

 

“REDEMPTION RIGHT” has the meaning provided in Section 8.5(a) hereof.

 

“REDEMPTION SHARES” has the meaning provided in Section 8.6(a) hereof.

 

“REGULATIONS” means the Federal income tax regulations promulgated under the
Code, as amended and as hereafter amended from time to time.  Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.

 

“REGULATORY ALLOCATIONS” has the meaning set forth in Section 5.1(i) hereof.

 

“REIT” means a corporation, trust, association or other legal entity (other than
a real estate syndication) that qualifies as a real estate investment trust
under Sections 856 through 860 of the Code, and any successor or other
provisions of the Code relating to real estate investment trusts (including
provisions as to the attribution of ownership of beneficial interests therein)
and the regulations promulgated thereunder.

 

“REIT SHARE” means a common share of beneficial interest in the General Partner
(or successor entity, as the case may be), including Class I REIT Shares,
Class T REIT Shares and Class W REIT Shares.

 

“REIT SHARES AMOUNT” means, with respect to Tendered Units of a Class, a number
of REIT Shares of the corresponding REIT Share Class equal to the product of the
number of Partnership Units of such Class offered for exchange by a Tendering
Party, multiplied by the Conversion Factor, as adjusted to and including the
Specified Redemption Date; provided that in

 

10

--------------------------------------------------------------------------------


 

the event the General Partner issues to all holders of REIT Shares rights,
options, warrants or convertible or exchangeable securities entitling the
shareholders to subscribe for or purchase REIT Shares of such Class, or any
other securities or property (collectively, the “rights”), and the rights have
not expired at the Specified Redemption Date, then the REIT Shares Amount shall
also include the rights issuable to a holder of the REIT Shares.

 

“RELATED PARTY” means, with respect to any Person, any other Person whose
ownership of shares of the General Partner’s capital stock would be attributed
to the first such Person under Code Section 544 (as modified by Code
Section 856(h)(1)(B)).

 

“SAFE HARBOR” means, the election described in the Safe Harbor Regulation,
pursuant to which a partnership and all of its partners may elect to treat the
fair market value of a partnership interest that is transferred in connection
with the performance of services as being equal to the liquidation value of that
interest.

 

“SAFE HARBOR ELECTION” means the election by a partnership and its partners to
apply the Safe Harbor, as described in the Safe Harbor Regulation and Internal
Revenue Service Notice 2005-43 , issued on May 19, 2005.

 

“SAFE HARBOR REGULATION” means Proposed Treasury Regulations
Section 1.83-3(l) issued on May 19, 2005.

 

“SECURITIES ACT” means the Securities Act of 1933, as amended from time to time,
or any successor statute thereto.  Reference to any provision of the Securities
Act shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, and the rules and regulations
promulgated thereunder.

 

“SERVICE” means the United States Internal Revenue Service.

 

“SPECIAL OP UNITHOLDERS” means the holders of Special Partnership Units.

 

“SPECIAL PARTNERSHIP UNIT” means a unit of a series of Partnership Interests,
designated as Special Partnership Units, issued pursuant to Section 4.1.  The
number of Special Partnership Units outstanding and the Special Percentage
Interests in the Partnership represented by such Special Partnership Units are
set forth on Exhibit A, as such Exhibit may be amended from time to time.  A
holder of a Special Partnership Unit shall have the same rights and preferences
as a holder of a Partnership Unit under this Agreement that is a Limited Partner
except as set forth in Sections 5.2(c), 8.5, and 9.2(a).

 

“SPECIAL PERCENTAGE INTEREST” shall mean the percentage ownership interest in
the Partnership of each Special OP Unitholder, as determined by dividing the
Special Partnership Units owned by each Special OP Unitholder by the total
number of Special Partnership Units then outstanding.  The Special Percentage
Interest of each Partner shall be as set forth on Exhibit A, as such Exhibit may
be amended from time to time.

 

“SPECIFIED REDEMPTION DATE” means the last business day of the month that
includes the day that is forty-five (45) days after the receipt by the General
Partner of the Notice of Redemption.

 

11

--------------------------------------------------------------------------------


 

“SUBSIDIARY” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.

 

“SUBSIDIARY PARTNERSHIP” means any partnership of which the partnership
interests therein are owned by the General Partner or a direct or indirect
subsidiary of the General Partner.

 

“SUBSTITUTE LIMITED PARTNER” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.3 hereof.

 

“SUCCESSOR ENTITY” has the meaning provided in the definition of “Conversion
Factor” contained herein.

 

“SURVIVOR” has the meaning set forth in Section 7.1(d) hereof.

 

“TAX MATTERS PARTNER” has the meaning described in Section 10.5(a) hereof.

 

“TENDERED UNITS” has the meaning provided in Section 8.5(a) hereof.

 

“TENDERING PARTY” has the meaning provided in Section 8.5(a) hereof.

 

“TRANSACTION” has the meaning set forth in Section 7.1(c) hereof.

 

“TRANSACTION PRICE” shall mean the most recently disclosed NAV per REIT Share;
provided that the General Partner may, in its discretion, adjust the Transaction
Price to a price that the General Partner believes reflects the NAV per REIT
Share more appropriately than the most recently disclosed NAV per REIT Share,
including by updating a previously disclosed Transaction Price, in cases where
the General Partner believes there has been a material change (positive or
negative) to the NAV per REIT Share relative to the most recently disclosed NAV
per REIT Share. Until the General Partner initially determines an NAV per share,
the Transaction Price shall be equal to $10.00 per share.

 

“TRANSFER” has the meaning set forth in Section 9.2(a) hereof.

 

“VALUATION PROCEDURES”  means the valuation procedures adopted by the board of
directrors of the General Partner, as amended from time to time.

 

“VPU”  means value per Partnership Unit, which on any given date shall be equal
to (i) the Partnership NAV on such date, divided by (ii) the aggregate number of
Partnership Units of all classes outstanding on such date. Until the General
Partner initially determines a VPU, the VPU shall be deemed to equal $10.00.

 

“WEIGHTED-AVERAGE DISTRIBUTIONS PER PARTNERSHIP UNIT”  shall mean, for a
particular period of time, an amount equal to the ratio of (i) the aggregate
distributions accrued in respect of all Partnership Units during the applicable
period, divided by (ii) the weighted-average number of Partnership Units of all
classes outstanding during the applicable period, calculated in accordance with
GAAP applied on a consistent basis.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 2
PARTNERSHIP FORMATION AND IDENTIFICATION

 

2.1                               Formation.  The Partnership was formed as a
limited partnership pursuant to the Act and all other pertinent laws of the
State of Delaware, for the purposes and upon the terms and conditions set forth
in this Agreement.

 

2.2                               Name, Office and Registered Agent.  The name
of the Partnership is BCI IV Operating Partnership LP.  The specified office and
place of business of the Partnership shall be 518 17th Street, 17th Floor,
Denver, Colorado 80202.  The General Partner may at any time change the location
of such office, provided the General Partner gives notice to the Partners of any
such change.  The name and address of the Partnership’s registered agent is The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801. The sole duty of the registered agent as such is to
forward to the Partnership any notice that is served on him as registered agent.

 

2.3                               Partners.

 

(a)         The General Partner of the Partnership is Black Creek Industrial
REIT IV Inc., a Maryland corporation.  Its principal place of business is the
same as that of the Partnership.

 

(b)         The Limited Partners are those Persons identified as Limited
Partners on Exhibit A hereto, as amended from time to time.

 

2.4                               Term and Dissolution.

 

(a)         The term of the Partnership shall continue in full force and effect
until December 31, 2039, except that the Partnership shall be dissolved upon the
first to occur of any of the following events:

 

(i)                                     The occurrence of an Event of Bankruptcy
as to a General Partner or the dissolution, death, removal or withdrawal of a
General Partner unless the business of the Partnership is continued pursuant to
Section 7.3(b) hereof;

 

(ii)                                  The passage of ninety (90) days after the
sale or other disposition of all or substantially all of the assets of the
Partnership (provided that if the Partnership receives an installment obligation
as consideration for such sale or other disposition, the Partnership shall
continue, unless sooner dissolved under the provisions of this Agreement, until
such time as such note or notes are paid in full); or

 

(iii)                               The election by the General Partner that the
Partnership should be dissolved.

 

(b)         Upon dissolution of the Partnership (unless the business of the
Partnership is continued pursuant to Section 7.3(b) hereof), the General Partner
(or its trustee, receiver, successor or legal representative) shall amend or
cancel any Certificate(s) and liquidate the Partnership’s assets and apply and
distribute the proceeds thereof in accordance with Section

 

13

--------------------------------------------------------------------------------


 

5.6 hereof.  Notwithstanding the foregoing, the liquidating General Partner may
either (i) defer liquidation of, or withhold from distribution for a reasonable
time, any assets of the Partnership (including those necessary to satisfy the
Partnership’s debts and obligations), or (ii) distribute the assets to the
Partners in kind.

 

2.5                               Filing of Certificate and Perfection of
Limited Partnership.  The General Partner shall execute, acknowledge, record and
file at the expense of the Partnership, any and all amendments to the
Certificate(s) and all requisite fictitious name statements and notices in such
places and jurisdictions as may be necessary to cause the Partnership to be
treated as a limited partnership under, and otherwise to comply with, the laws
of each state or other jurisdiction in which the Partnership conducts business.

 

2.6                               Certificates Describing Partnership Units and
Special Partnership Units.  At the request of a Limited Partner, the General
Partner, at its option, may issue (but in no way is obligated to issue) a
certificate summarizing the terms of such Limited Partner’s interest in the
Partnership, including the number of Partnership Units and Special Partnership
Units owned and the Percentage Interest and Special Percentage Interest
represented by such Partnership Units and Special Partnership Units as of the
date of such certificate.  Any such certificate (i) shall be in form and
substance as approved by the General Partner, (ii) shall not be negotiable and
(iii) shall bear a legend to the following effect:

 

This certificate is not negotiable. The Partnership Units and Special
Partnership Units represented by this certificate are governed by and
transferable only in accordance with the provisions of the Second Amended and
Restated Limited Partnership Agreement of BCI IV Operating Partnership LP, as
amended from time to time.

 

ARTICLE 3
BUSINESS OF THE PARTNERSHIP

 

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act, provided, however, that such business
shall be limited to and conducted in such a manner as to permit the General
Partner at all times to qualify as a REIT, unless the General Partner otherwise
ceases to qualify as a REIT, and in a manner such that the General Partner will
not be subject to any taxes under Section 857 or 4981 of the Code, (ii) to enter
into any partnership, joint venture, co-ownership or other similar arrangement
to engage in any of the foregoing or the ownership of interests in any entity
engaged in any of the foregoing and (iii) to do anything necessary or incidental
to the foregoing. In connection with the foregoing, and without limiting the
General Partner’s right in its sole and absolute discretion to qualify or cease
qualifying as a REIT, the Partners acknowledge that the General Partner intends
to qualify as a REIT for federal income tax purposes and upon such qualification
the avoidance of income and excise taxes on the General Partner inures to the
benefit of all the Partners and not solely to the General Partner. 
Notwithstanding the foregoing, the Limited Partners agree that the General
Partner may terminate its status as a REIT under the Code at any time to the
full extent permitted under the Charter.  The General Partner on behalf of the
Partnership shall also be empowered to do any and all acts and things necessary
or prudent to ensure that the Partnership will not be classified as a “publicly
traded partnership” for purposes of Section 7704 of the Code.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 4
CAPITAL CONTRIBUTIONS AND ACCOUNTS

 

4.1                               Capital Contributions.  The General Partner
and the initial Limited Partners have made capital contributions to the
Partnership in exchange for the Partnership Interests set forth opposite their
names on Exhibit A, as such exhibit may be amended from time to time.   The
Partners shall own Partnership Units of the Class or series and in the amounts
set forth in Exhibit A and shall have a Percentage Interest in the Partnership
as set forth in Exhibit A. Notwithstanding the foregoing, the General Partner
may keep Exhibit A current through separate revisions to the books and records
of the Partnership that reflect periodic changes to the capital contributions
made by the Partners and redemptions and other purchases of Partnership Units by
the Partnership, and corresponding changes to the Partnership Interests of the
Partners, without preparing a formal amendment to this Agreement, provided that
such amendment shall be prepared upon the written request of any Limited
Partner.

 

4.2                               Additional Capital Contributions and Issuances
of Additional Partnership Interests.  Except as provided in this Section 4.2 or
in Section 4.3, the Partners shall have no right or obligation to make any
additional Capital Contributions or loans to the Partnership.  The General
Partner may contribute additional capital to the Partnership, from time to time,
and receive additional Partnership Interests in respect thereof, in the manner
contemplated in this Section 4.2.  Limited Partnership Interests will be issued
to the General Partner in exchange for contributions by the General Partner to
the capital of the Partnership of the proceeds received by the General Partners
from the issuance of REIT Shares.

 

(a)         Issuances of Additional Partnership Interests.

 

(i)                                     General.  The General Partner is hereby
authorized to cause  the Partnership to issue such additional Partnership
Interests in the form of Partnership Units for any Partnership purpose at any
time or from time to time, to the Partners (including the General Partner) or to
other Persons for such consideration and on such terms and conditions as shall
be established by the General Partner in its sole and absolute discretion, all
without the approval of any Limited Partners, including but not limited to
Partnership Units issued in connection with the issuance of REIT Shares of or
other interests in the General Partner, Class I Units issued to the Special OP
Unitholders in lieu of payments or distributions of the Performance Allocation,
Partnership Units issued to the Advisor in lieu of cash fees pursuant to the
Advisory Agreement and Partnership Units issued in connection with acquisitions
of properties. Any additional Partnership Interests issued thereby may be issued
in one or more Classes (including the Classes specified in this Agreement or any
other Classes), or one or more series of any of such Classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties, including rights, powers and duties senior to Limited
Partnership Interests, all as shall be determined by the General Partner in its
sole and absolute discretion and without the approval of any Limited Partner,
subject to Delaware law, including, without limitation, (i) the allocations of
items of Partnership income, gain, loss, deduction and credit to each such
Class or series of Partnership Interests; (ii) the right of each such Class or
series of Partnership Interests to share in Partnership distributions; and
(iii) the rights of each such Class or series of Partnership Interests upon
dissolution and liquidation of the Partnership; provided, however, that no
additional Partnership Interests shall be issued to the General Partner unless:

 

15

--------------------------------------------------------------------------------


 

(1)         (A) the additional Partnership Interests are issued in connection
with an issuance of REIT Shares of or other interests in the General Partner,
which shares or interests have designations, preferences and other rights, all
such that the economic interests are substantially similar to the designations,
preferences and other rights of the additional Partnership Interests issued to
the General Partner by the Partnership in accordance with this Section 4.2
(without limiting the foregoing, for example, the Partnership shall issue
Partnership Interests consisting of Class I Units to the General Partner in
connection with the issuance of Class I REIT Shares, shall issue Partnership
Interests consisting of Class T Units to the General Partner in connection with
the issuance of Class T REIT Shares and shall issue Class W Units to the General
Partner in connection with the issuance of Class W REIT Shares) and (B) the
General Partner shall make a Capital Contribution to the Partnership in an
amount equal to the proceeds raised in connection with the issuance of such
shares of stock of or other interests in the General Partner;

 

(2)         the additional Partnership Interests are issued in exchange for
property owned by the General Partner with a fair market value, as determined by
the General Partner, in good faith, equal to the value of the Partnership
Interests; or

 

(3)         the additional Partnership Interests are issued to all Partners
holding Partnership Units in proportion to their respective Percentage
Interests.

 

Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership.

 

(ii)                                  Upon Issuance of Additional Securities. 
The General Partner shall not issue any Additional Securities other than to all
holders of REIT Shares, unless (A) the General Partner shall cause the
Partnership to issue to the General Partner, as the General Partner may
designate, Partnership Interests or rights, options, warrants or convertible or
exchangeable securities of the Partnership having designations, preferences and
other rights, all such that the economic interests are substantially similar to
those of the Additional Securities, and (B) the General Partner contributes the
proceeds from the issuance of such Additional Securities and from any exercise
of rights contained in such Additional Securities, directly and through the
General Partner, to the Partnership (without limiting the foregoing, for
example, the Partnership shall issue Partnership Interests consisting of Class I
Units to the General Partner in connection with the issuance of Class I REIT
Shares, shall issue Partnership Interests consisting of Class T Units to the
General Partner in connection with the issuance of Class T REIT Shares and shall
issue Partnership Interests consisting of Class W Units to the General Partner
in connection with the issuance of Class W REIT Shares); provided, however, that
the General Partner is allowed to issue Additional Securities in connection with
an acquisition of a property to be held directly by the General Partner, but if
and only if, such direct acquisition and issuance of Additional Securities have
been approved and determined to be in the best interests of the General Partner
and the Partnership.  Without limiting the foregoing, the General Partner is
expressly authorized to issue Additional Securities for less than fair market
value, and to cause the Partnership to issue to the General Partner
corresponding Partnership Interests, so long as (x) the General Partner
concludes in good faith that such issuance is in the best interests of the

 

16

--------------------------------------------------------------------------------


 

General Partner and the Partnership, including without limitation, the issuance
of REIT Shares and corresponding Partnership Units pursuant to an employee share
purchase plan providing for employee purchases of REIT Shares at a discount from
fair market value or employee stock options that have an exercise price that is
less than the fair market value of the REIT Shares, either at the time of
issuance or at the time of exercise, and (y) the General Partner contributes all
proceeds from such issuance to the Partnership.

 

(b)         Certain Deemed Contributions of Proceeds of Issuance of REIT
Shares.  In connection with any and all issuances of REIT Shares, the General
Partner shall make Capital Contributions to the Partnership of the proceeds
therefrom, provided that if the proceeds actually received and contributed by
the General Partner are less than the gross proceeds of such issuance as a
result of any underwriter’s discount or other expenses paid or incurred in
connection with such issuance, then the General Partner shall be deemed to have
made Capital Contributions to the Partnership in the aggregate amount of the
gross proceeds of such issuance and the Partnership shall be deemed
simultaneously to have paid such offering expenses in accordance with
Section 6.5 hereof and in connection with the required issuance of additional
Partnership Units to the General Partner for such Capital Contributions pursuant
to Section 4.2(a) hereof, and any such expenses shall be allocable solely to the
Class of Partnership Units issued to the General Partner at such time.

 

4.3                               Additional Funding.  If the General Partner
determines that it is in the best interests of the Partnership to provide for
additional Partnership funds (“Additional Funds”) for any Partnership purpose,
the General Partner may (i) cause the Partnership to obtain such funds from
outside borrowings, or (ii) elect to have the General Partner or any of its
Affiliates provide such Additional Funds to the Partnership through loans or
otherwise, provided, however, that the Partnership may not borrow money from its
Affiliates, unless a majority of the Directors of the General Partner (including
a majority of Independent Directors) not otherwise interested in such
transaction approve the transaction as being fair, competitive, and commercially
reasonable and no less favorable to the Partnership than comparable loans
between unaffiliated parties.

 

4.4                               Capital Accounts.  A separate capital account
(each a “Capital Account”) shall be established and maintained for each Partner
in accordance with Regulations Section 1.704-1(b)(2)(iv).  If (i) a new or
existing Partner acquires an additional Partnership Interest in exchange for
more than a de minimis Capital Contribution, (ii) the Partnership distributes to
a Partner more than a de minimis amount of Partnership property, or money as
consideration for a Partnership Interest, (iii) the Partnership is liquidated
within the meaning of Regulation Section 1.704-1(b)(2)(ii)(g), or (iv) the
Partnership grants a Partnership Interest (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the
Partnership, the General Partner shall revalue the property of the Partnership
to its fair market value (as determined by the General Partner, in its sole and
absolute discretion, and taking into account Section 7701(g) of the Code) in
accordance with Regulations Section 1.704-1(b)(2)(iv)(f).  When the
Partnership’s property is revalued by the General Partner, the Capital Accounts
of the Partners shall be adjusted in accordance with Regulations
Section 1.704-1(b)(2)(iv)(f) and (g), which generally require such Capital
Accounts to be adjusted to reflect the manner in which the unrealized gain or
loss inherent in such property (that has  not been reflected in the Capital
Accounts previously) would be allocated among the Partners pursuant to
Section 5.1 if there were a taxable disposition of such property for its fair
market value (as

 

17

--------------------------------------------------------------------------------


 

determined by the General Partner in its sole and absolute discretion, and
taking into account Section 7701(g) of the Code, on the date of the
revaluation).

 

4.5                               Percentage Interests.  If the number of
outstanding Partnership Units increases or decreases during a taxable year, each
Partner’s Percentage Interest shall be adjusted by the General Partner effective
as of the effective date of each such increase or decrease.  If the Partners’
Percentage Interests are adjusted pursuant to this Section 4.5, the net profits
and net losses (and items thereof) for the taxable year in which the adjustment
occurs shall be allocated between the part of the year ending on the day when
the Partnership’s property is revalued by the General Partner and the part of
the year beginning on the following day either (i) as if the taxable year had
ended on the date of the adjustment or (ii) based on the number of days in each
part.  The General Partner, in its sole and absolute discretion, shall determine
which method shall be used to allocate net profits and net losses (or items
thereof) for the taxable year in which the adjustment occurs.  The allocation of
net profits and net losses (or items thereof) for the earlier part of the year
shall be based on the Percentage Interests before adjustment, and the allocation
of net profits and net losses (or items thereof) for the later part shall be
based on the adjusted Percentage Interests.

 

4.6                               No Interest On Contributions.  No Partner
shall be entitled to interest on its Capital Contribution.

 

4.7                               Return Of Capital Contributions.  No Partner
shall be entitled to withdraw any part of its Capital Contribution or its
Capital Account or to receive any distribution from the Partnership, except as
specifically provided in this Agreement.  Except as otherwise provided herein,
there shall be no obligation to return to any Partner or withdrawn Partner any
part of such Partner’s Capital Contribution for so long as the Partnership
continues in existence.

 

4.8                               No Third Party Beneficiary.  No creditor or
other third party having dealings with the Partnership shall have the right to
enforce the right or obligation of any Partner to make Capital Contributions or
loans or to pursue any other right or remedy hereunder or at law or in equity,
it being understood and agreed that the provisions of this Agreement shall be
solely for the benefit of, and may be enforced solely by, the parties hereto and
their respective successors and assigns.  None of the rights or obligations of
the Partners herein set forth to make Capital Contributions or loans to the
Partnership shall be deemed an asset of the Partnership for any purpose by any
creditor or other third party, nor may such rights or obligations be sold,
transferred or assigned by the Partnership or pledged or encumbered by the
Partnership to secure any debt or other obligation of the Partnership or of any
of the Partners.  In addition, it is the intent of the parties hereto that no
distribution to any Limited Partner shall be deemed a return of money or other
property in violation of the Act.  However, if any court of competent
jurisdiction holds that, notwithstanding the provisions of this Agreement, any
Limited Partner is obligated to return such money or property, such obligation
shall be the obligation of such Limited Partner and not of the General Partner. 
Without limiting the generality of the foregoing, a deficit Capital Account of a
Partner shall not be deemed to be a liability of such Partner nor an asset or
property of the Partnership.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 5
PROFITS AND LOSSES; DISTRIBUTIONS

 

5.1                               Allocation of Profit and Loss.

 

(a)         General Partner Gross Income Allocation.  There shall be specially
allocated to the General Partner an amount of (i) first, items of Partnership
income and (ii) second, items of Partnership gain during each fiscal year or
other applicable period, before any other allocations are made hereunder, in an
amount equal to the excess, if any, of  the cumulative distributions made to the
General Partner under Section 6.5(b) hereof, over the cumulative allocations of
Partnership income and gain to the General Partner under this Section 5.1(a).

 

(b)         General Allocations.  The items of Profit and Loss and deduction of
the Partnership for each fiscal year or other applicable period, other than any
items allocated under Section 5.1(a), shall be allocated among the Partners in a
manner that will, as nearly as possible (after giving effect to the allocations
under Section 5.1(a), 5.1(c), 5.1(d), 5.1(e), 5.1(h), 5.1(i) and 5.3) cause the
Capital Account balance of each Partner at the end of such fiscal year or other
applicable period to equal (i) the amount of the hypothetical distribution that
such Partner would receive if the Partnership were liquidated on the last day of
such period and all assets of the Partnership, including cash, were sold for
cash equal to their Carrying Values, taking into account any adjustments thereto
for such period, all liabilities of the Partnership were satisfied in full in
cash according to their terms (limited with respect to each nonrecourse
liability to the Carrying Value of the assets securing such liability) and the
remaining cash proceeds (after satisfaction of such liabilities) were
distributed in full pursuant to Section 5.2(b); minus (ii) the sum of such
Partner’s share of Partnership Minimum Gain and Partner Nonrecourse Debt Minimum
Gain and the amount, if any and without duplication, that the Partner would be
obligated to contribute to the capital of the Partnership, all computed as of
the date of the hypothetical sale of assets.

 

(c)          Nonrecourse Deductions; Minimum Gain Chargeback.  Notwithstanding
any provision to the contrary, (i) any expense of the Partnership that is a
“nonrecourse deduction” within the meaning of Regulations
Section 1.704-2(b)(1) shall be allocated in accordance with the Partners’
respective Percentage Interests, (ii) any expense of the Partnership that is a
“partner nonrecourse deduction” within the meaning of Regulations
Section 1.704-2(i)(2) shall be allocated to the Partner or Partners that bear
the “economic risk of loss” with respect to the liability to which such
deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1), (iii) if there is a net decrease in Partnership Minimum
Gain within the meaning of Regulations Section 1.704-2(f)(1) for any Partnership
taxable year, then, subject to the exceptions set forth in Regulations
Section 1.704-2(f)(2),(3), (4) and (5), items of gain and income shall be
allocated among the Partners in accordance with Regulations
Section 1.704-2(f) and the ordering rules contained in Regulations
Section 1.704-2(j), and (iv) if there is a net decrease in Partner Nonrecourse
Debt Minimum Gain within the meaning of Regulations Section 1.704-2(i)(4) for
any Partnership taxable year, then, subject to the exceptions set forth in
Regulations Section 1.704-(2)(g), items of gain and income shall be allocated
among the Partners in accordance with Regulations Section 1.704-2(i)(4) and the
ordering rules contained in Regulations Section 1.704-2(j).  A Partner’s
“interest in partnership profits” for purposes of determining its share of the
excess nonrecourse liabilities of the Partnership within the meaning of
Regulations Section 1.752-3(a)(3) shall be such Partner’s Percentage Interest.

 

19

--------------------------------------------------------------------------------


 

(d)         Qualified Income Offset.  If a Partner unexpectedly receives in any
taxable year an adjustment, allocation, or distribution described in
subparagraphs (4), (5), or (6) of Regulations Section 1.704-1(b)(2)(ii)(d) that
causes or increases a deficit balance in such Partner’s Capital Account that
exceeds the sum of such Partner’s shares of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain, as determined in accordance with Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), such Partner shall be allocated
specially for such taxable year (and, if necessary, later taxable years) items
of income and gain in an amount and manner sufficient to eliminate such deficit
Capital Account balance as quickly as possible as provided in Regulations
Section 1.704-1(b)(2)(ii)(d). This Section 5.1(d) is intended to constitute a
“qualified income offset” under Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.  After the occurrence of an
allocation of income or gain to a Partner in accordance with this
Section 5.1(d), to the extent permitted by Regulations Section 1.704-1(b), items
of expense or loss shall be allocated to such Partner in an amount necessary to
offset the income or gain previously allocated to such Partner under this
Section 5.1(d).

 

(e)          Capital Account Deficits.  Loss (or items of expense or loss) shall
not be allocated to a Limited Partner to the extent that such allocation would
cause or increase a deficit in such Partner’s Capital Account at the end of any
fiscal year (after reduction to reflect the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5).  Any Loss or item of expense or loss in excess
of that limitation shall be allocated to the General Partner.  After an
allocation to the General Partner under the immediately preceding sentence, to
the extent permitted by Regulations Section 1.704-1(b), Profit or items of
income or gain shall be allocated to the General Partner in an amount necessary
to offset the items allocated to the General Partner under the immediately
preceding sentence.

 

(f)           Allocations Between Transferor and Transferee.  If a Partner
transfers any part or all of its Partnership Interest, the distributive shares
of the various items of Profit and Loss allocable among the Partners during such
fiscal year of the Partnership shall be allocated between the transferor and the
transferee Partner either (i) as if the Partnership’s fiscal year had ended on
the date of the transfer, or (ii) based on the number of days of such fiscal
year that each was a Partner without regard to the results of Partnership
activities in the respective portions of such fiscal year in which the
transferor and the transferee were Partners.  The General Partner, in its sole
and absolute discretion, shall determine which method shall be used to allocate
the distributive shares of the various items of Profit and profit and loss
between the transferor and the transferee Partner.

 

(g)          Definition of Profit and Loss.  “Profit” and “Loss” and any items
of income, gain, expense, or loss referred to in this Agreement shall be
determined in accordance with federal income tax accounting principles, as
modified by Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss
shall not include items of income, gain and expense that are specifically
allocated pursuant to Section 5.1(a), 5.1(c), 5.1(d), 5.1(e) or 5.1(h).  All
allocations of Profit and Loss (and all items contained therein) for federal
income tax purposes shall be identical to all allocations of such items set
forth in this Section 5.1, except as otherwise required by Section 704(c) of the
Code and Regulations Section 1.704-1(b)(4).  The General

 

20

--------------------------------------------------------------------------------


 

Partner shall have the authority to elect the method to be used by the
Partnership for allocating items of income, gain, and expense as required by
Section 704(c) of the Code including a method that may result in a Partner
receiving a disproportionately larger share of the Partnership tax depreciation
deductions, and such election shall be binding on all Partners.

 

(h)         Special Allocations of Class-Specific Items. To the extent that any
items of income, gain, loss or deduction of the General Partner are allocable to
a specific Class or Classes of REIT Shares as provided in the Prospectus,
including, without limitation, Distribution Fees, such items, or an amount equal
thereto, shall be specially allocated to the Class or Classes of Partnership
Units corresponding to such Class or Classes of REIT Shares.

 

(i)                                     Curative Allocations.  The allocations
set forth in Section 5.1(c) (d) and (e) of this Agreement (the “Regulatory
Allocations”) are intended to comply with certain requirements of the
Regulations.  The General Partner is authorized to offset all Regulatory
Allocations either with other Regulatory Allocations or with special allocations
of other items of Partnership income, gain, loss or deduction pursuant to this
Section 5.1(i).  Therefore, notwithstanding any other provision of this
Section 5.1 (other than the Regulatory Allocations), the General Partner shall
make such offsetting special allocations of Partnership income, gain, loss or
deduction in whatever manner it deems appropriate so that, after such offsetting
allocations are made, each Partner’s Capital Account is, to the extent possible,
equal to the Capital Account balance such Partner would have had if the
Regulatory Allocations were not part of this Agreement and all Partnership items
were allocated pursuant to Section 5.1(a), (b), (f) and (h).

 

5.2                               Distribution of Cash.

 

(a)         The Partnership may distribute cash on a monthly (or, at the
election of the General Partner, more or less frequent) basis, in an amount
determined by the General Partner in its sole and absolute discretion, to the
Partners who are Partners on the Partnership Record Date with respect to such
quarter (or other distribution period) in accordance with Section 5.2(b).

 

(b)         Except for distributions pursuant to Section 5.6 of this Agreement
in connection with the dissolution and liquidation of the Partnership and
subject to the provisions of Sections 5.2(c), 5.2(d), 5.3, 5.5 of this
Agreement, distributions shall be made to the OP Unitholders in accordance with
their respective Percentage Interests on the Partnership Record Date, provided
that the aggregate distribution made hereunder to the Class T Unitholders and
the Class W Unitholders shall be reduced by the respective aggregate
Distribution Fee payable by the General Partner with respect to Class T REIT
Shares and Class W REIT Shares with respect to such Record Date. In applying
this Section 5.2(b), the amount distributed per Partnership Unit of any
Class may differ from the amount per Partnership Unit of another Class on
account of differences in Class-specific expense allocations with respect to
REIT Shares as described in the Prospectus (and of corresponding special
allocations among Classes of Partnership Units in accordance with
Section 5.1(h) hereof) or for other reasons as determined by the board of
directors of the General Partner. Any such differences shall correspond to
differences in the amount of distributions per REIT Share for REIT Shares of
different Classes, with the same adjustments being made to the amount of
distributions per Partnership Unit for Partnership Units

 

21

--------------------------------------------------------------------------------


 

of a particular Class as are made to the distributions per REIT Share by the
General Partner with respect to REIT Shares having the same Class designation.

 

(c)          Notwithstanding the foregoing, so long as the Advisory Agreement
has not been terminated (including by means of non-renewal), the Special OP
Unitholders shall be entitled to a distribution (the “Performance Allocation”),
promptly following the end of each year (which shall accrue on a monthly basis)
in an amount equal to:

 

(i)             the lesser of (A) the amount equal to 12.5% of (1) the Annual
Total Return Amount less (2) the Loss Carryforward, and (B) the amount equal to
(x) the Annual Total Return Amount, less (y) the Loss Carryforward, less (z) the
Hurdle Amount;

 

multiplied by:

 

(ii)          the weighted-average number of Partnership Units outstanding
during the applicable year, calculated in accordance with GAAP as applied on a
consistent basis;

 

(iii)       provided, that the Performance Allocation shall at no time be less
than zero.

 

Except as described in the definition of Loss Carryforward in this Agreement,
any amount by which the Annual Total Return Amount falls below the Hurdle Amount
will not be carried forward to subsequent periods. If the Performance Allocation
is distributable pursuant to this Section 5.2(c), the Special OP Unitholders
shall be entitled to such distribution even in the event that the total
percentage return to OP Unitholders over any longer or shorter period, or the
total percentage return to any particular OP Unitholder over the same, longer or
shorter period, has been less than the Annual Total Return Amount used to
calculate the Hurdle Amount.  The Special OP Unitholders shall not be obligated
to return any portion of any Performance Allocation paid based on the General
Partner’s or the Partnership’s subsequent performance.

 

If the Performance Allocation is being calculated with respect to a year in
which the General Partner completes a Liquidity Event, for purposes of
determining the Annual Total Return Amount, the change in VPU shall be deemed to
equal the difference between the Ending VPU as of the end of the prior calendar
year and the value per Partnership Unit determined in connection with such
Liquidity Event. In connection with a Listing, for purposes of determining the
Annual Total Return Amount, the change in VPU shall be deemed to equal the
difference between the Ending VPU as of the end of the prior calendar year and
an amount equal to the market value of the listed shares based upon the average
closing price or, if the average closing price is not available, the average of
the bid and asked prices, for the 30-day period beginning 90 days after such
Listing. Upon a Liquidity Event other than a Listing, for purposes of
determining the Annual Total Return Amount, the change in VPU shall be deemed to
equal the difference between the Ending VPU as of the end of the prior calendar
year and an amount equal to the consideration per Fund Interest received by
holders of Fund Interests in connection with such Liquidity Event.

 

The Performance Allocation with respect to any calendar year is distributable
after the completion of the NAV Calculations for December of such year.  The

 

22

--------------------------------------------------------------------------------


 

Performance Allocation shall be distributable for each calendar year in which
the Advisory Agreement is in effect, even if the Advisory Agreement is in effect
for a partial calendar year. If the Performance Allocation is distributable with
respect to any partial calendar year, the Performance Allocation shall be
calculated based on the annualized total return amount determined using the
total return achieved for the period of such partial calendar year. In the event
the Advisory Agreement is terminated or its term expires without renewal, the
partial period Performance Allocation shall be calculated and due and
distributable upon the date of such termination or non-renewal.  In such event,
for purposes of determining the Annual Total Return Amount, the change in VPU
shall be based on a good faith estimate of what the NAV Calculations would be as
of that date; provided, that, if the Advisory Agreement is terminated with
respect to a Liquidity Event, the Performance Allocation will be due and
distributable in connection with such Liquidity Event and the Annual Total
Return Amount will be calculated as set forth in in this Section 5.2(c).

 

In the event the Partnership commences a liquidation of its Assets during any
calendar year, the Special OP Unitholders shall be distributed the Performance
Allocation from the proceeds of the liquidation and the Performance Allocation
shall be calculated at the end of the liquidation period prior to the
distribution of the liquidation proceeds to the OP Unitholders.  The calculation
of the Performance Allocation for any partial year shall be calculated
consistent with the applicable provisions of this Section 5.2(c).

 

At the election of the Special OP Unitholders, all or a portion of the
Performance Allocation shall be paid instead to the Advisor as a fee as set
forth in Paragraph 9(a) of the Advisory Agreement. If the Special OP Unitholders
do not elect on or before the first day of a calendar year to have all or a
portion of the Performance Allocation paid as a fee to the Advisor, then the
Performance Allocation shall be distributable to the Special OP Unitholders as
set forth in this Section 5.2(c).

 

The Performance Allocation may be payable in cash or as a distribution of
Class I Units at the election of the Special OP Unitholders. If the Special OP
Unitholders elect to receive such distributions in Class I Units, the Special OP
Unitholders will receive the number of Class I Units that results from dividing
an amount equal to the value of the Performance Allocation by the NAV per
Class I Unit at the time of such distribution. If the Special OP Unitholders
elect to receive such distributions in Class I Units, the Special OP Unitholders
may request the Partnership to redeem such Class I Units from the Special OP
Unitholders at any time thereafter pursuant to Section 8.5.

 

The measurement of the change in VPU for the purpose of calculating the Annual
Total Return Amount is subject to adjustment by the board of directors of the
General Partner to account for any dividend, split, recapitalization or any
other similar change in the Partnership’s capital structure or any distributions
that the board of directors of the General Partner deems to be a return of
capital if such changes are not already reflected in the Partnership’s net
assets.

 

The Partnership shall not calculate or accrue the Performance Allocation with
respect to any year in which the General Partner has not determined an initial
VPU in

 

23

--------------------------------------------------------------------------------


 

accordance with the Valuation Procedures. The Performance Allocation shall be
calculated and accrued beginning as of the General Partner’s determination of an
initial VPU in accordance with the Valuation Procedures and shall be calculated
and accrued for periods thereafter. The Performance Allocation shall be
calculated for the entire calendar year in which the General Partner determines
an initial VPU and the Beginning VPU shall be deemed $10.00 for purposes of the
calculation.

 

(d)         Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code. 
To the extent that the Partnership is required to withhold and pay over to any
taxing authority any amount resulting from the allocation or distribution of
income to any Partner or assignee (including by reason of Section 1446 of the
Code), either (i) if the actual amount to be distributed to the Partner equals
or exceeds the amount required to be withheld by the Partnership, the amount
withheld shall be treated as a distribution of cash in the amount of such
withholding to such Partner, or (ii) if the actual amount to be distributed to
the Partner is less than the amount required to be withheld by the Partnership,
the actual amount shall be treated as a distribution of cash in the amount of
such withholding and the additional amount required to be withheld shall be
treated as a loan (a “Partnership Loan”) from the Partnership to the Partner on
the day the Partnership pays over such amount to a taxing authority.  A
Partnership Loan shall be repaid through withholding by the Partnership with
respect to subsequent distributions to the applicable Partner or assignee.  In
the event that a Limited Partner (a “Defaulting Limited Partner”) fails to pay
any amount owed to the Partnership with respect to the Partnership Loan within
fifteen (15) days after demand for payment thereof is made by the Partnership on
the Limited Partner, the General Partner, in its sole and absolute discretion,
may elect to make the payment to the Partnership on behalf of such Defaulting
Limited Partner.  In such event, on the date of payment, the General Partner
shall be deemed to have extended a loan (a “General Partner Loan”) to the
Defaulting Limited Partner in the amount of the payment made by the General
Partner and shall succeed to all rights and remedies of the Partnership against
the Defaulting Limited Partner as to that amount.  Without limitation, the
General Partner shall have the right to receive any distributions that otherwise
would be made by the Partnership to the Defaulting Limited Partner until such
time as the General Partner Loan has been paid in full, and any such
distributions so received by the General Partner shall be treated as having been
received by the Defaulting Limited Partner and immediately paid to the General
Partner.

 

Any amounts treated as a Partnership Loan or a General Partner Loan pursuant to
this Section 5.2(d) shall bear interest at the lesser of (i) the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, or (ii) the maximum
lawful rate of interest on such obligation, such interest to accrue from the
date the Partnership or the General Partner, as applicable, is deemed to extend
the loan until such loan is repaid in full.

 

(e)          In no event may a Partner receive a distribution of cash with
respect to a Partnership Unit if such Partner is entitled to receive a cash
distribution as the holder of record of a REIT Share for which all or part of
such Partnership Unit has been or will be exchanged.

 

24

--------------------------------------------------------------------------------


 

5.3                               REIT Distribution Requirements.  The General
Partner shall use its commercially reasonable efforts to cause the Partnership
to distribute amounts sufficient to enable the General Partner to make
shareholder distributions that will allow the General Partner to (i) meet its
distribution requirement for qualification as a REIT as set forth in Section 857
of the Code and (ii) avoid any federal income or excise tax liability imposed by
the Code.

 

5.4                               No Right to Distributions in Kind.  No Partner
shall be entitled to demand property other than cash in connection with any
distributions by the Partnership.

 

5.5                               Limitations on Return of Capital
Contributions.

 

Notwithstanding any of the provisions of this Article 5, no Partner shall have
the right to receive and the General Partner shall not have the right to make, a
distribution that includes a return of all or part of a Partner’s Capital
Contributions, unless after giving effect to the return of a Capital
Contribution, the sum of all Partnership liabilities, other than the liabilities
to a Partner for the return of his Capital Contribution, does not exceed the
fair market value of the Partnership’s assets.

 

5.6                               Distributions Upon Liquidation.  Immediately
before liquidation of the Partnership, Class T Units will automatically convert
to Class I Units at the Class T Conversion Rate and Class W Units will
automatically convert to Class I Units at the Class W Conversion Rate. Upon
liquidation of the Partnership, after payment of, or adequate provision for,
debts and obligations of the Partnership, including any Partner loans, and after
distribution of any accrued Performance Allocation to the Special OP
Unitholders, any remaining assets of the Partnership shall be distributed to to
all Partners in proportion to their respective positive Capital Account
balances, determined after taking into account all allocations required to be
made pursuant to Section 5.1 hereof and all prior distributions made pursuant to
this Article 5, in compliance with Treasury Regulation
Section 1.704-1(b)(2)(ii)(b)(2).   Notwithstanding any other provision of this
Agreement, the amount by which the value, as determined in good faith by the
General Partner, of any property other than cash to be distributed in kind to
the Partners exceeds or is less than the Carrying Value of such property shall,
to the extent not otherwise recognized by the Partnership, be taken into account
in computing Profit and Loss of the Partnership for purposes of crediting or
charging the Capital Accounts of, and distributing proceeds to, the Partners,
pursuant to this Agreement.  To the extent deemed advisable by the General
Partner, appropriate arrangements (including the use of a liquidating trust) may
be made to assure that adequate funds are available to pay any contingent debts
or obligations.

 

25

--------------------------------------------------------------------------------


 

5.7                               Substantial Economic Effect.  It is the intent
of the Partners that the allocations of Profit and Loss, under this Agreement
have substantial economic effect (or be consistent with the Partners’ interests
in the Partnership in the case of the allocation of losses attributable to
nonrecourse debt) within the meaning of Section 704(b) of the Code as
interpreted by the Regulations promulgated pursuant thereto.  Article 5 and
other relevant provisions of this Agreement shall be interpreted in a manner
consistent with such intent.

 

ARTICLE 6
RIGHTS, OBLIGATIONS AND
POWERS OF THE GENERAL PARTNER

 

6.1                               Management of the Partnership.

 

(a)         Except as otherwise expressly provided in this Agreement, the
General Partner shall have full, complete and exclusive discretion to manage and
control the business of the Partnership for the purposes herein stated, and
shall make all decisions affecting the business and assets of the Partnership. 
Subject to the restrictions specifically contained in this Agreement, the powers
of the General Partner shall include, without limitation, the authority to take
the following actions on behalf of the Partnership:

 

(i)                                     to acquire, purchase, own, operate,
lease, dispose and exchange of any Assets, that the General Partner determines
are necessary or appropriate or in the best interests of the business of the
Partnership;

 

(ii)                                  to construct buildings and make other
improvements on the properties owned or leased by the Partnership;

 

(iii)                               to authorize, issue, sell, redeem or
otherwise purchase any Partnership Interests or any securities (including
secured and unsecured debt obligations of the Partnership, debt obligations of
the Partnership convertible into any Class or series of Partnership Interests,
or options, rights, warrants or appreciation rights relating to any Partnership
Interests) of the Partnership;

 

(iv)                              to borrow or lend money for the Partnership,
issue or receive evidences of indebtedness in connection therewith, refinance,
increase the amount of, modify, amend or change the terms of, or extend the time
for the payment of, any such indebtedness, and secure such indebtedness by
mortgage, deed of trust, pledge or other lien on the Partnership’s assets;

 

(v)                                 to pay, either directly or by reimbursement,
for all operating costs and general administrative expenses of the Partnership
to third parties or to the General Partner or its Affiliates as set forth in
this Agreement;

 

(vi)                              to guarantee or become a co-maker of
indebtedness of the General Partner or any Subsidiary thereof, refinance,
increase the amount of, modify, amend or change the terms of, or extend the time
for the payment of, any such guarantee or indebtedness, and secure such
guarantee or indebtedness by mortgage, deed of trust, pledge or other lien on
the Partnership’s assets;

 

26

--------------------------------------------------------------------------------


 

(vii)                           to use assets of the Partnership (including,
without limitation, cash on hand) for any purpose consistent with this
Agreement, including, without limitation, payment, either directly or by
reimbursement, of all operating costs and general administrative expenses of the
General Partner, the Partnership or any Subsidiary of either, to third parties
or to the General Partner as set forth in this Agreement;

 

(viii)                        to lease all or any portion of any of the
Partnership’s assets, whether or not the terms of such leases extend beyond the
termination date of the Partnership and whether or not any portion of the
Partnership’s assets so leased are to be occupied by the lessee, or, in turn,
subleased in whole or in part to others, for such consideration and on such
terms as the General Partner may determine;

 

(ix)                              to prosecute, defend, arbitrate, or compromise
any and all claims or liabilities in favor of or against the Partnership, on
such terms and in such manner as the General Partner may reasonably determine,
and similarly to prosecute, settle or defend litigation with respect to the
Partners, the Partnership, or the Partnership’s assets;

 

(x)                                 to file applications, communicate, and
otherwise deal with any and all governmental agencies having jurisdiction over,
or in any way affecting, the Partnership’s assets or any other aspect of the
Partnership business;

 

(xi)                              to make or revoke any election permitted or
required of the Partnership by any taxing authority;

 

(xii)                           to maintain such insurance coverage for public
liability, fire and casualty, and any and all other insurance for the protection
of the Partnership, for the conservation of Partnership assets, or for any other
purpose convenient or beneficial to the Partnership, in such amounts and such
types, as it shall determine from time to time;

 

(xiii)                        to determine whether or not to apply any insurance
proceeds for any property to the restoration of such property or to distribute
the same;

 

(xiv)                       to establish one or more divisions of the
Partnership, to hire and dismiss employees of the Partnership or any division of
the Partnership, and to retain legal counsel, accountants, consultants, real
estate brokers, and such other persons, as the General Partner may deem
necessary or appropriate in connection with the Partnership business and to pay
therefor such remuneration as the General Partner may deem reasonable and
proper;

 

(xv)                          to retain other services of any kind or nature in
connection with the Partnership business, and to pay therefor such remuneration
as the General Partner may deem reasonable and proper;

 

(xvi)                       to negotiate and conclude agreements on behalf of
the Partnership with respect to any of the rights, powers and authority
conferred upon the General Partner;

 

(xvii)                    to maintain accurate accounting records and to file
promptly all federal, state and local income tax returns on behalf of the
Partnership;

 

27

--------------------------------------------------------------------------------


 

(xviii)                 to distribute Partnership cash or other Partnership
assets in accordance with this Agreement;

 

(xix)                       to form or acquire an interest in, and contribute
property to, any further limited or general partnerships, joint ventures or
other relationships that it deems desirable (including, without limitation, the
acquisition of interests in, and the contributions of property to, its
Subsidiaries and any other Person in which it has an equity interest from time
to time);

 

(xx)                          to establish Partnership reserves for working
capital, capital expenditures, contingent liabilities, or any other valid
Partnership purpose;

 

(xxi)                       to merge, consolidate or combine the Partnership
with or into another Person;

 

(xxii)                    to do any and all acts and things necessary or prudent
to ensure that the Partnership will not be classified as a “publicly traded
partnership” for purposes of Section 7704 of the Code; and

 

(xxiii)                 to take such other action, execute, acknowledge, swear
to or deliver such other documents and instruments, and perform any and all
other acts that the General Partner deems necessary or appropriate for the
formation, continuation and conduct of the business and affairs of the
Partnership (including, without limitation, all actions consistent with allowing
the General Partner at all times to qualify as a REIT unless the General Partner
voluntarily terminates its REIT status) and to possess and enjoy all of the
rights and powers of a general partner as provided by the Act.

 

(b)         Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to the extent
that partnership funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.

 

6.2                               Delegation of Authority.  The General Partner
may delegate any or all of its powers, rights and obligations hereunder, and may
appoint, employ, contract or otherwise deal with any Person for the transaction
of the business of the Partnership, which Person may, under supervision of the
General Partner, perform any acts or services for the Partnership as the General
Partner may approve.

 

28

--------------------------------------------------------------------------------


 

6.3                               Indemnification and Exculpation of
Indemnitees.

 

(a)         The Partnership shall indemnify an Indemnitee from and against any
and all losses, claims, damages, liabilities, joint or several, expenses
(including reasonable legal fees and expenses), judgments, fines, settlements,
and other amounts arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, that relate to
the operations of the Partnership as set forth in this Agreement in which any
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, unless it is established that:  (i) the act or omission of the
Indemnitee was material to the matter giving rise to the proceeding and either
was committed in bad faith or was the result of active and deliberate
dishonesty; (ii) the Indemnitee actually received an improper personal benefit
in money, property or services; or (iii) in the case of any criminal proceeding,
the Indemnitee had reasonable cause to believe that the act or omission was
unlawful.  Any indemnification pursuant to this Section 6.3 shall be made only
out of the assets of the Partnership.

 

(b)         The Partnership shall reimburse an Indemnitee for reasonable
expenses incurred by an Indemnitee who is a party to a proceeding in advance of
the final disposition of the proceeding upon receipt by the Partnership of (i) a
written affirmation by the Indemnitee of the Indemnitee’s good faith belief that
the standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.3 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

 

(c)          The indemnification provided by this Section 6.3 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity.

 

(d)         The Partnership may purchase and maintain insurance, on behalf of
the Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

 

(e)          For purposes of this Section 6.3, the Partnership shall be deemed
to have requested an Indemnitee to serve as fiduciary of an employee benefit
plan whenever the performance by it of its duties to the Partnership also
imposes duties on, or otherwise involves services by, it to the plan or
participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute fines within the meaning of this Section 6.3; and actions taken
or omitted by the Indemnitee with respect to an employee benefit plan in the
performance of its duties for a purpose reasonably believed by it to be in the
interest of the participants and beneficiaries of the plan shall be deemed to be
for a purpose which is not opposed to the best interests of the Partnership.

 

(f)           In no event may an Indemnitee subject the Limited Partners to
personal liability by reason of the indemnification provisions set forth in this
Agreement.

 

29

--------------------------------------------------------------------------------


 

(g)          An Indemnitee shall not be denied indemnification in whole or in
part under this Section 6.3 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

 

(h)         The provisions of this Section 6.3 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

 

(i)             Notwithstanding the foregoing, the Partnership may not indemnify
or hold harmless an Indemnitee for any liability or loss unless all of the
following conditions are met:  (i) the Indemnitee has determined, in good faith,
that the course of conduct that caused the loss or liability was in the best
interests of the Partnership; (ii) the Indemnitee was acting on behalf of or
performing services for the Partnership; (iii) the liability or loss was not the
result of (A) negligence or misconduct, in the case that the Indemnitee is a
director of the General Partner (other than an Independent Director), the
Advisor or an Affiliate of the Advisor or (B) gross negligence or willful
misconduct, in the case that the Indemnitee is an Independent Director; and
(iv) the indemnification or agreement to hold harmless is recoverable only out
of net assets of the Partnership.  In addition, the Partnership shall not
provide indemnification for any loss, liability or expense arising from or out
of an alleged violation of federal or state securities laws by such party unless
one or more of the following conditions are met: (i) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the Indemnitee; (ii) such claims have been dismissed with
prejudice on the merits by a court of competent jurisdiction as to the
Indemnitee; or (iii) a court of competent jurisdiction approves a settlement of
the claims against the Indemnitee and finds that indemnification of the
settlement and the related costs should be made, and the court considering the
request for indemnification has been advised of the position of the Commission
and of the published position of any state securities regulatory authority in
which Securities were offered or sold as to indemnification for violations of
securities laws.

 

6.4                               Liability of the General Partner.

 

(a)         Notwithstanding anything to the contrary set forth in this
Agreement, the General Partner shall not be liable for monetary damages to the
Partnership or any Partners for losses sustained or liabilities incurred as a
result of errors in judgment or of any act or omission if the General Partner
acted in good faith.  The General Partner shall not be in breach of any duty
that the General Partner may owe to the Limited Partners or the Partnership or
any other Persons under this Agreement or of any duty stated or implied by law
or equity provided the General Partner, acting in good faith, abides by the
terms of this Agreement.

 

(b)         The Limited Partners expressly acknowledge that the General Partner
is acting on behalf of the Partnership, itself and its shareholders
collectively, that the General Partner is under no obligation to consider the
separate interests of the Limited Partners (including, without limitation, the
tax consequences to Limited Partners or the tax consequences of some, but not
all, of the Limited Partners) in deciding whether to cause the Partnership to
take (or decline to take) any actions.  In the event of a conflict between the
interests of its shareholders on one hand and the Limited Partners on the other,
the General Partner shall

 

30

--------------------------------------------------------------------------------


 

endeavor in good faith to resolve the conflict in a manner not adverse to either
its shareholders or the Limited Partners; provided, however, that for so long as
the General Partner directly owns a controlling interest in the Partnership, any
such conflict that the General Partner, in its sole and absolute discretion,
determines cannot be resolved in a manner not adverse to either its shareholders
or the Limited Partner shall be resolved in favor of the shareholders.  The
General Partner shall not be liable for monetary damages for losses sustained,
liabilities incurred, or benefits not derived by Limited Partners in connection
with such decisions, provided that the General Partner has acted in good faith.

 

(c)          Subject to its obligations and duties as General Partner set forth
in Section 6.1 hereof, the General Partner may exercise any of the powers
granted to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents.  The General Partner
shall not be responsible for any misconduct or negligence on the part of any
such agent appointed by it in good faith.

 

(d)         Notwithstanding any other provisions of this Agreement or the Act,
any action of the General Partner on behalf of the Partnership or any decision
of the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner to continue
to qualify as a REIT or (ii) to prevent the General Partner from incurring any
taxes under Section 857, Section 4981, or any other provision of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.

 

(e)          Any amendment, modification or repeal of this Section 6.4 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s liability to the Partnership and the
Limited Partners under this Section 6.4 as in effect immediately prior to such
amendment, modification or repeal with respect to matters occurring, in whole or
in part, prior to such amendment, modification or repeal, regardless of when
claims relating to such matters may arise or be asserted.

 

6.5                               Reimbursement of General Partner.

 

(a)         Except as provided in this Section 6.5 and elsewhere in this
Agreement (including the provisions of Articles 5 and 6 regarding distributions,
payments, and allocations to which it may be entitled), the General Partner
shall not be compensated for its services as general partner of the Partnership.

 

(b)         The General Partner shall be reimbursed on a monthly basis, or such
other basis as the General Partner may determine in its sole and absolute
discretion, for all Administrative Expenses incurred by the General Partner.

 

31

--------------------------------------------------------------------------------


 

6.6                               Outside Activities.  Subject to
(a) Section 6.8 hereof, (b) the Charter and (c) any agreements entered into by
the General Partner or its Affiliates with the Partnership, a Subsidiary or any
officer, director, employee, agent, trustee, Affiliate or shareholder of the
General Partner, the General Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities substantially similar
or identical to those of the Partnership.  Neither the Partnership nor any of
the Limited Partners shall have any rights by virtue of this Agreement in any
such business ventures, interests or activities.  None of the Limited Partners
nor any other Person shall have any rights by virtue of this Agreement or the
partnership relationship established hereby in any such business ventures,
interests or activities, and the General Partner shall have no obligation
pursuant to this Agreement to offer any interest in any such business ventures,
interests and activities to the Partnership or any Limited Partner, even if such
opportunity is of a character which, if presented to the Partnership or any
Limited Partner, could be taken by such Person.

 

6.7                               Employment or Retention of Affiliates.

 

(a)         Any Affiliate of the General Partner may be employed or retained by
the Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price, or
other payment therefor which the General Partner determines to be fair and
reasonable.

 

(b)         The Partnership may lend or contribute to its Subsidiaries or other
Persons in which it has an equity investment, and such Persons may borrow funds
from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner.  The foregoing authority shall not
create any right or benefit in favor of any Subsidiary or any other Person.

 

(c)          The Partnership may transfer assets to joint ventures, other
partnerships, corporations or other business entities in which it is or thereby
becomes a participant upon such  terms and subject to such conditions as the
General Partner deems are consistent with this Agreement, applicable law and the
REIT status of the General Partner.

 

(d)         Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any property
to, or purchase any property from, the Partnership, directly or indirectly,
except pursuant to transactions that are, in the General Partner’s sole
discretion, on terms that are fair and reasonable to the Partnership.

 

32

--------------------------------------------------------------------------------


 

6.8                               General Partner Participation.  The General
Partner agrees that all business activities of the General Partner, including
activities pertaining to the acquisition, development or ownership of any Asset
shall be conducted through the Partnership or one or more Subsidiary
Partnerships; provided, however, that the General Partner is allowed to make a
direct acquisition, but if and only if, such acquisition is made in connection
with the issuance of Additional Securities, which direct acquisition and
issuance have been approved and determined to be in the best interests of the
General Partner and the Partnership by a majority of the Independent Directors.

 

6.9                               Title to Partnership Assets.  Title to
Partnership assets, whether real, personal or mixed and whether tangible or
intangible, shall be deemed to be owned by the Partnership as an entity, and no
Partner, individually or collectively, shall have any ownership interest in such
Partnership assets or any portion thereof.  Title to any or all of the
Partnership assets may be held in the name of the Partnership, the General
Partner or one or more nominees, as the General Partner may determine, including
Affiliates of the General Partner.  The General Partner hereby declares and
warrants that any Partnership assets for which legal title is held in the name
of the General Partner or any nominee or Affiliate of the General Partner shall
be held by the General Partner for the use and benefit of the Partnership or one
or more Subsidiary Partnerships in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its
commercially reasonable efforts to cause beneficial and record title to such
assets to be vested in the Partnership as soon as reasonably practicable.  All
Partnership assets shall be recorded as the property of the Partnership in its
books and records, irrespective of the name in which legal title to such
Partnership assets is held.

 

6.10                        Redemptions and Exchanges of REIT Shares.

 

(a)         Redemptions. In the event the General Partner redeems any REIT
Shares (other than REIT Shares redeemed in accordance with the share redemption
program of the General Partner through proceeds received from the General
Partner’s distribution reinvestment plan), then the General Partner shall cause
the Partnership to purchase from the General Partner a number of Partnership
Units as determined based on the application of the Conversion Factor on the
same terms that the General Partner redeemed such REIT Shares.  Moreover, if the
General Partner makes a cash tender offer or other offer to acquire REIT Shares,
then the General Partner shall cause the Partnership to make a corresponding
offer to the General Partner to acquire an equal number of Partnership Units
held by the General Partner that have the same Class designation as the REIT
Shares that are subject to the offer. In the event any REIT Shares are redeemed
by the General Partner pursuant to such offer, the Partnership shall redeem an
equivalent number of the General Partner’s Partnership Units having the same
Class designation as the redeemed REIT Shares for an equivalent purchase price
based on the application of the Conversion Factor.

 

(b)         Exchanges. If the General Partner exchanges any REIT Shares of any
Class (“Exchanged REIT Shares”) for REIT Shares of a different Class (“Received
REIT Shares”), then the General Partner shall, and shall cause the Partnership
to, exchange a number of Partnership Units having the same Class designation as
the Exchanged REIT Shares, as determined based on the application of the
Conversion Factor, for Partnership Units having the same Class designation as
the Received REIT Shares on the same terms that the General Partner

 

33

--------------------------------------------------------------------------------


 

exchanged the Exchanged REIT Shares. The exchange of Units shall occur
automatically after the close of business on the applicable date of the exchange
of REIT Shares, as of which time the holder of a Class of Units having the same
designation as the Exchanged REIT Shares shall be credited on the books and
records of the Partnership with the issuance, as of the opening of business on
the next day, of the applicable number of Units having the same designation as
the Received REIT Shares.

 

6.11                        No Duplication of Fees or Expenses. The Partnership
may not incur or be responsible for any fee or expense (in connection with the
Offering or otherwise) that would be duplicative of fees and expenses paid by
the General Partner.

 

ARTICLE 7
CHANGES IN GENERAL PARTNER

 

7.1                               Transfer of the General Partner’s Partnership
Interest.

 

(a)         The General Partner shall not transfer all or any portion of its
General Partnership Interest or withdraw as General Partner except as provided
in, or in connection with a transaction contemplated by, Section 7.1(c), (d) or
(e).

 

(b)         The General Partner agrees that its Percentage Interest will at all
times be in the aggregate, at least 0.1%.

 

(c)          Except as otherwise provided in Section 6.4(b) or Section 7.1(d) or
(e) hereof, the General Partner shall not engage in any merger, consolidation or
other combination with or into another Person or sale of all or substantially
all of its assets (other than in connection with a change in the General
Partner’s state of incorporation or organizational form) in each case which
results in a change of Control of the General Partner (a “Transaction”), unless:

 

(i)                                     the consent of Limited Partners holding
more than 50% of the Percentage Interests and more than 50% of the Special
Percentage Interests of the Limited Partners is obtained;

 

(ii)                                  as a result of such Transaction all
Limited Partners will receive or have the right to receive for each Partnership
Unit of each Class (other than the Special Units) an amount of cash, securities,
or other property equal to the product of the Conversion Factor and the greatest
amount of cash, securities or other property paid in the Transaction to a holder
of one REIT Share having the same Class designation as the Partnership Unit in
consideration of such REIT Share, provided that if, in connection with the
Transaction, a purchase, tender or exchange offer (“Offer”) shall have been made
to and accepted by the holders of more than 50% of the outstanding REIT Shares,
each holder of Partnership Units shall be given the option to exchange its
Partnership Units for the greatest amount of cash, securities, or other property
which a Limited Partner holding Partnership Units would have received had it
(A) exercised its Redemption Right and (B) sold, tendered or exchanged pursuant
to the Offer the REIT Shares received upon exercise of the Redemption Right
immediately prior to the expiration of the Offer; or

 

34

--------------------------------------------------------------------------------


 

(iii)                               the General Partner is the surviving entity
in the Transaction and either (A) the holders of REIT Shares do not receive
cash, securities, or other property in the Transaction or (B) all Limited
Partners (other than the General Partner or any Subsidiary) have the right to
receive in exchange for their Partnership Units of each Class (other than the
Special Units), an amount of cash, securities, or other property (expressed as
an amount per REIT Share) that is no less than the product of the Conversion
Factor and the greatest amount of cash, securities, or other property (expressed
as an amount per REIT Share) received in the Transaction by any holder of REIT
Shares having the same Class designation as the Partnership Units being
exchanged.

 

(d)         Notwithstanding Section 7.1(c), the General Partner may merge with
or into or consolidate with another entity if immediately after such merger or
consolidation (i)  substantially all of the assets of the successor or surviving
entity (the “Survivor”), other than Partnership Units held by the General
Partner, are contributed, directly or indirectly, to the Partnership as a
Capital Contribution in exchange for Partnership Units with a fair market value
equal to the value of the assets so contributed as determined by the Survivor in
good faith and (ii) the Survivor expressly agrees to assume all obligations of
the General Partner, as appropriate, hereunder. Upon such contribution and
assumption, the Survivor shall have the right and duty to amend this Agreement
as set forth in this Section 7.1(d). The Survivor shall in good faith arrive at
a new method for the calculation of the Cash Amount, the REIT Shares Amount and
Conversion Factor for a Partnership Unit after any such merger or consolidation
so as to approximate the existing method for such calculation as closely as
reasonably possible. Such calculation shall take into account, among other
things, the kind and amount of securities, cash and other property that was
receivable upon such merger or consolidation by a holder of REIT Shares of each
Class or options, warrants or other rights relating thereto, and which a holder
of Partnership Units of any Class could have acquired had such Partnership Units
been exchanged immediately prior to such merger or consolidation. Such amendment
to this Agreement shall provide for adjustment to such method of calculation,
which shall be as nearly equivalent as may be practicable to the adjustments
provided for with respect to the Conversion Factor. The Survivor also shall in
good faith modify the definition of REIT Shares and make such amendments to
Section 8.5 so as to approximate the existing rights and obligations set forth
in Section 8.5 as closely as reasonably possible. The above provisions of this
Section 7.1(d) shall similarly apply to successive mergers or consolidations
permitted hereunder.

 

(e)          Notwithstanding Section 7.1(c),

 

(i)                                     a General Partner may transfer all or
any portion of its General Partnership Interest to (A) a wholly-owned Subsidiary
of such General Partner or (B) the owner of all of the ownership interests of
such General Partner, and following a transfer of all of its General Partnership
Interest, may withdraw as General Partner; and

 

(ii)                                  the General Partner may engage in any
transaction that is not required to be submitted to the vote of the holders of
the REIT Shares by (A) law or (B) the rules of any national securities exchange
on which one or more Classes of REIT Shares are Listed.

 

35

--------------------------------------------------------------------------------


 

7.2                         Admission of a Substitute or Additional General
Partner.  A Person shall be admitted as a substitute or additional General
Partner of the Partnership only if the following terms and conditions are
satisfied:

 

(a)         the Person to be admitted as a substitute or additional General
Partner shall have accepted and agreed to be bound by all the terms and
provisions of this Agreement by executing a counterpart thereof and such other
documents or instruments as may be required or appropriate in order to effect
the admission of such Person as a General Partner, and a certificate evidencing
the admission of such Person as a General Partner shall have been filed for
recordation and all other actions required by Section 2.5 hereof in connection
with such admission shall have been performed;

 

(b)         if the Person to be admitted as a substitute or additional General
Partner is a corporation or a partnership it shall have provided the Partnership
with evidence satisfactory to counsel for the Partnership of such Person’s
authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and

 

(c)          counsel for the Partnership shall have rendered an opinion (relying
on such opinions from other counsel and the state or any other jurisdiction as
may be necessary) that (x) the admission of the person to be admitted as a
substitute or additional General Partner is in conformity with the Act and
(y) none of the actions taken in connection with the admission of such Person as
a substitute or additional General Partner will cause (i) the Partnership to be
classified other than as a partnership for federal tax purposes, or (ii) the
loss of any Limited Partner’s limited liability.

 

7.3                         Effect of Bankruptcy, Withdrawal, Death or
Dissolution of a General Partner.

 

(a)         Upon the occurrence of an Event of Bankruptcy as to the sole
remaining General Partner (and its removal pursuant to Section 7.4(a) hereof) or
the death, withdrawal, deemed removal or dissolution of the sole remaining
General Partner (except that, if the sole remaining General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution, Event
of Bankruptcy as to, or removal of a partner in, such partnership shall be
deemed not to be a dissolution of such General Partner if the business of such
General Partner is continued by the remaining partner or partners), the
Partnership shall be dissolved and terminated unless the Partnership is
continued pursuant to Section 7.3(b) hereof.  The merger of the General Partner
with or into any entity that is admitted as a substitute or successor General
Partner pursuant to Section 7.2 hereof shall not be deemed to be the withdrawal,
dissolution or removal of the General Partner.

 

(b)         Following the occurrence of an Event of Bankruptcy as to the sole
remaining General Partner (and its removal pursuant to Section 7.4(a) hereof) or
the death, withdrawal, removal or dissolution of the sole remaining General
Partner (except that, if a General Partner is, on the date of such occurrence, a
partnership, the withdrawal of, death, dissolution, Event of Bankruptcy as to,
or removal of a partner in, such partnership shall be deemed not to be a
dissolution of such General Partner if the business of such General Partner is
continued by the remaining partner or partners), the Limited Partners, within
ninety (90) days

 

36

--------------------------------------------------------------------------------


 

after such occurrence, may elect to continue the business of the Partnership for
the balance of the term specified in Section 2.4 hereof by selecting, subject to
Section 7.2 hereof and any other provisions of this Agreement, a substitute
General Partner by consent of a majority in interest of the Limited Partners. 
If the Limited Partners elect to continue the business of the Partnership and
admit a substitute General Partner, the relationship with the Partners and of
any Person who has acquired an interest of a Partner in the Partnership shall be
governed by this Agreement.

 

7.4                         Removal of a General Partner.

 

(a)         Upon the occurrence of an Event of Bankruptcy as to, or the
dissolution of, a General Partner, such General Partner shall be deemed to be
removed automatically; provided, however, that if a General Partner is on the
date of such occurrence a partnership, the withdrawal, death or dissolution of,
Event of Bankruptcy as to, or removal of, a partner in, such partnership shall
be deemed not to be a dissolution of the General Partner if the business of such
General Partner is continued by the remaining partner or partners.  The Limited
Partners may not remove the General Partner, with or without cause.

 

(b)         If a General Partner has been removed pursuant to this Section 7.4
and the Partnership is continued pursuant to Section 7.3 hereof, such General
Partner shall promptly transfer and assign its General Partnership Interest in
the Partnership to the substitute General Partner approved by a majority in
interest of the Limited Partners in accordance with Section 7.3(b) hereof and
otherwise admitted to the Partnership in accordance with Section 7.2 hereof.  At
the time of assignment, the removed General Partner shall be entitled to receive
from the substitute General Partner the fair market value of the General
Partnership Interest of such removed General Partner as reduced by any damages
caused to the Partnership by such General Partner.  Such fair market value shall
be determined by an appraiser mutually agreed upon by the General Partner and a
majority in interest of the Limited Partners within ten (10) days following the
removal of the General Partner.  In the event that the parties are unable to
agree upon an appraiser, the removed General Partner and a majority in interest
of the Limited Partners each shall select an appraiser.  Each such appraiser
shall complete an appraisal of the fair market value of the removed General
Partner’s General Partnership Interest within thirty (30) days of the General
Partner’s removal, and the fair market value of the removed General Partner’s
General Partnership Interest shall be the average of the two appraisals;
provided, however, that if the higher appraisal exceeds the lower appraisal by
more than 20% of the amount of the lower appraisal, the two appraisers, no later
than forty (40) days after the removal of the General Partner, shall select a
third appraiser who shall complete an appraisal of the fair market value of the
removed General Partner’s General Partnership Interest no later than sixty (60)
days after the removal of the General Partner.  In such case, the fair market
value of the removed General Partner’s General Partnership Interest shall be the
average of the two appraisals closest in value.

 

(c)          The General Partnership Interest of a removed General Partner,
until transfer under Section 7.4(b), shall be converted to that of a special
Limited Partner; provided, however, such removed General Partner shall not have
any rights to participate in the management and affairs of the Partnership, and
shall not be entitled to any portion of the income, expense, profit, gain or
loss allocations or cash distributions allocable or payable, as the case may be,
to the Limited Partners.  Instead, such removed General Partner shall receive
and be

 

37

--------------------------------------------------------------------------------


 

entitled only to retain distributions or allocations of such items that it would
have been entitled to receive in its capacity as General Partner, until the
transfer is effective pursuant to Section 7.4(b).

 

(d)         All Partners shall have given and hereby do give such consents,
shall take such actions and shall execute such documents as shall be legally
necessary, desirable and sufficient to effect all the foregoing provisions of
this Section.

 

ARTICLE 8
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

 

8.1                         Management of the Partnership.  The Limited Partners
shall not participate in the management or control of Partnership business nor
shall they transact any business for the Partnership, nor shall they have the
power to sign for or bind the Partnership, such powers being vested solely and
exclusively in the General Partner.

 

8.2                         Power of Attorney.  Each Limited Partner hereby
irrevocably appoints the General Partner its true and lawful attorney-in-fact,
who may act for each Limited Partner and in its name, place and stead, and for
its use and benefit, to sign, acknowledge, swear to, deliver, file or record, at
the appropriate public offices, any and all documents, certificates, and
instruments as may be deemed necessary or desirable by the General Partner to
carry out fully the provisions of this Agreement and the Act in accordance with
their terms, which power of attorney is coupled with an interest and shall
survive the death, dissolution or legal incapacity of the Limited Partner, or
the transfer by the Limited Partner of any part or all of its Partnership
Interest.

 

8.3                         Limitation on Liability of Limited Partners.  No
Limited Partner shall be liable for any debts, liabilities, contracts or
obligations of the Partnership.  A Limited Partner shall be liable to the
Partnership only to make payments of its Capital Contribution, if any, as and
when due hereunder.  After its Capital Contribution is fully paid, no Limited
Partner shall, except as otherwise required by the Act, be required to make any
further Capital Contributions or other payments or lend any funds to the
Partnership.

 

8.4                         Ownership by Limited Partner of Corporate General
Partner or Affiliate.  No Limited Partner shall at any time, either directly or
indirectly, own any stock or other interest in the General Partner or in any
Affiliate thereof, if such ownership by itself or in conjunction with other
stock or other interests owned by other Limited Partners would, in the opinion
of counsel for the Partnership, jeopardize the classification of the Partnership
as a partnership for federal tax purposes.  The General Partner shall be
entitled to make such reasonable inquiry of the Limited Partners as is required
to establish compliance by the Limited Partners with the provisions of this
Section.

 

8.5                         Redemption Right.

 

(a)                                 Subject to Sections 8.5(b), 8.5(c), 8.5(d),
8.5(e) and 8.5(f) and the provisions of any agreements between the Partnership
and one or more Limited Partners with respect to Partnership Units held by them,
each Limited Partner, other than the General Partner, shall, after holding their
Partnership Units for at least one year, have the right (subject to the terms
and conditions set forth herein) to require the Partnership to redeem (a
“Redemption”) all

 

38

--------------------------------------------------------------------------------


 

or a portion of the Partnership Units (other than Special Units), held by such
Limited Partner in exchange (a “Redemption Right”) for REIT shares having the
same Class designation as the Partnership Units subject to the Redemption Right,
issuable on, or the Cash Amount payable on, the Specified Redemption Date, as
determined by the General Partner in its sole discretion, provided that such
Partnership Units (the “Tendered Units”) shall have been outstanding for at
least one year.  Any Redemption Right shall be exercised pursuant to a Notice of
Redemption delivered to the Partnership (with a copy to the General Partner) by
the Limited Partner exercising the Redemption Right (the “Tendering Party”). 
Notwithstanding the foregoing, the Special OP Unitholders and the Advisor shall
have the right to require the Partnership to redeem all or a portion of their
Partnership Units pursuant to this Section 8.5 at any time irrespective of the
period the Partnership Units have been held by the Special OP Unitholders or the
Advisor. The Partnership shall redeem any such Partnership Units of the Special
OP Unitholders or the Advisor for the Cash Amount unless the board of directors
of the General Partner determines that any such redemption for cash would be
prohibited by applicable law or this Agreement, in which case such Partnership
Units will be redeemed for an amount of REIT Shares having the same
Class designation as the Tendered Units with an aggregate NAV equivalent to the
aggregate NAV of such Partnership Units. No Limited Partner, other than the
Special OP Unitholders and the Advisor, may deliver more than two Notices of
Redemption during each calendar year. A Limited Partner other than the Special
OP Unitholders and the Advisor may not exercise the Redemption Right for less
than 1,000 Partnership Units or, if such Limited Partner holds less than 1,000
Partnership Units, all of the Partnership Units held by such Partner. The
Tendering Party shall have no right, with respect to any Partnership Units so
redeemed, to receive any distribution paid with respect to Partnership Units if
the record date for such distribution is on or after the Specified Redemption
Date.

 

(b)         If the General Partner elects to redeem Tendered Units for REIT
Shares having the same Class designation as the Tendered Units rather than cash,
then the Partnership shall direct the General Partner to issue and deliver such
REIT Shares to the Tendering Party pursuant to the terms set forth in this
Section 8.5(b), in which case, (i) the General Partner, acting as a distinct
legal entity, shall assume directly the obligation with respect thereto and
shall satisfy the Tendering Party’s exercise of its Redemption Right, and
(ii) such transaction shall be treated, for federal income tax purposes, as a
transfer by the Tendering Party of such Tendered Units to the General Partner in
exchange for REIT shares.  The percentage of the Tendered Units tendered for
Redemption by the Tendering Party for which the General Partner elects to issue
REIT Shares (rather than cash) is referred to as the “Applicable Percentage.” 
In making such election to acquire Tendered Units, the Partnership shall act in
a fair, equitable and reasonable manner that neither prefers one group or class
of Limited Partners over another nor discriminates against a group or class of
Limited Partners.  If the Partnership elects to redeem any number of Tendered
Units for REIT Shares, rather than cash, on the Specified Redemption Date, the
Tendering Party shall sell such number of the Tendered Units to the General
Partner in exchange for a number of REIT Shares having the same
Class designation as the Tendered Units equal to the product of the REIT Shares
Amount and the Applicable Percentage.  The product of the Applicable Percentage
and the REIT Shares Amount, if applicable, shall be delivered by the General
Partner as duly authorized, validly issued, fully paid and accessible REIT
Shares having the same Class designation as the Tendered Units, free of any
pledge, lien, encumbrance or restriction, other than the Ownership Limit (as
calculated in accordance with the Charter) and other restrictions provided in
the Charter, the bylaws of the

 

39

--------------------------------------------------------------------------------


 

General Partner, the Securities Act and relevant state securities or “blue sky”
laws.  Notwithstanding the provisions of Section 8.5(a) and this Section 8.5(b),
the Tendering Parties shall have no rights under this Agreement that would
otherwise be prohibited under the Charter.

 

(c)                                  In connection with an exercise of
Redemption Rights pursuant to this Section 8.5, the Tendering Party shall submit
the following to the General Partner, in addition to the Notice of Redemption:

 

(1)                                 A written affidavit, dated the same date as
the Notice of Redemption, (a) disclosing the actual and constructive ownership,
as determined for purposes of Code Sections 856(a)(6) and 856(h), of REIT Shares
by (i) such Tendering Party and (ii) any Related Party and (b) representing
that, after giving effect to the Redemption, neither the Tendering Party nor any
Related Party will own REIT Shares in excess of the Ownership Limit (or, if
applicable the Excepted Holder Limit);

 

(2)                                 A written representation that neither the
Tendering Party nor any Related Party has any intention to acquire any
additional REIT Shares prior to the closing of the Redemption on the Specified
Redemption Date;

 

(3)                                 An undertaking to certify, at and as a
condition to the closing of the Redemption on the Specified Redemption Date,
that either (a) the actual and constructive ownership of REIT Shares by the
Tendering Party and any Related Party remain unchanged from that disclosed in
the affidavit required by Section 8.5(c)(1) or (b) after giving effect to the
Redemption, neither the Tendering Party nor any Related Party shall own REIT
Shares in violation of the Ownership Limit (or, if applicable, the Excepted
Holder Limit);

 

(4)                                 With respect to any Cash Amount to be
received by a Tendering Party, a waiver and release in a form acceptable to the
General Partner; and

 

(5)                                 Any other documents as the General Partner
may reasonably require.

 

(d)                                 Any Cash Amount to be paid to a Tendering
Party pursuant to this Section 8.5 shall be paid on the Specified Redemption
Date; provided, however, that the General Partner may elect to cause the
Specified Redemption Date to be delayed for up to an additional 180 days to the
extent required for the General Partner to provide financing to be used to make
such payment of the Cash Amount, by causing the issuance of additional REIT
Shares or otherwise.  Notwithstanding the foregoing, the General Partner agrees
to use its commercially reasonable efforts to cause the closing of the
acquisition of Tendered Units hereunder to occur as quickly as reasonably
possible.

 

(e)                                  Notwithstanding any other provision of this
Agreement, the General Partner shall place appropriate restrictions on the
ability of the Limited Partners to exercise their Redemption Rights to prevent,
among other things, (a) any person from owning shares in excess of the Common
Share Ownership Limit, the Aggregate Share Ownership Limit and the Excepted
Holder Limit, (b) the General Partner’s common stock from being owned by less
than 100 persons, the General Partner from being “closely held” within the
meaning of

 

40

--------------------------------------------------------------------------------


 

section 856(h) of the Code, and as and if deemed necessary to ensure that the
Partnership does not constitute a “publicly traded partnership” under section
7704 of the Code.  If and when the General Partner determines that imposing such
restrictions is necessary, the General Partner shall give prompt written notice
thereof to each of the Limited Partners holding Partnership Units, which notice
shall be accompanied by a copy of an opinion of counsel to the Partnership which
states that, in the opinion of such counsel, restrictions are necessary in order
to avoid having the Partnership be treated as a “publicly traded partnership”
under section 7704 of the Code.

 

(f)           A redemption fee may be charged (other than to the Advisor,
Special OP Unitholders and their respective affiliates) in connection with an
exercise of Redemption Rights pursuant to this Section 8.5.

 

8.6                         Registration.  Subject to the terms of any agreement
between the General Partner and one or more Limited Partners with respect to
Partnership Units held by them:

 

(a)         Listing on Securities Exchange.  If the General Partner shall list
or maintain the listing of any REIT Shares on any securities exchange or
national market system, it will at its expense and as necessary to permit the
registration and sale of the REIT Shares that may be issued upon redemption of
Partnership Units pursuant to Section 8.5 hereof (the “Redemption Shares”)
hereunder, list thereon, maintain and, when necessary, increase such listing to
include such Redemption Shares.

 

(b)         Registration Not Required.  Notwithstanding the foregoing, the
General Partner shall not be required to file or maintain the effectiveness of a
registration statement covering the resale of Redemption Shares if, in the
opinion of counsel to the General Partner, such Redemption Shares could be sold
by the holders thereof pursuant to Rule 144 under the Securities Act, or any
successor rule thereto.

 

8.7                         Distribution Reinvestment Plan.

 

OP Unitholders may have the opportunity to join the General Partner’s
distribution reinvestment plan by completing an enrollment form which is
available upon request.  A copy of the General Partner’s distribution
reinvestment plan is also available upon request.  The shares of the General
Partner’s common stock which may be issued under the General Partner’s
distribution reinvestment plan are offered only by a prospectus.

 

ARTICLE 9
TRANSFERS OF LIMITED PARTNERSHIP INTERESTS

 

9.1                         Purchase for Investment.

 

(a)         Each Limited Partner hereby represents and warrants to the General
Partner and to the Partnership that the acquisition of his Partnership Interest
is made as a principal for his account for investment purposes only and not with
a view to the resale or distribution of such Partnership Interest.

 

(b)         Each Limited Partner agrees that he will not sell, assign or
otherwise transfer his Partnership Interest or any fraction thereof, whether
voluntarily or by operation of

 

41

--------------------------------------------------------------------------------


 

law or at judicial sale or otherwise, to any Person who does not make the
representations and warranties to the General Partner set forth in
Section 9.1(a) above and similarly agree not to sell, assign or transfer such
Partnership Interest or fraction thereof to any Person who does not similarly
represent, warrant and agree.

 

9.2                         Restrictions on Transfer of Limited Partnership
Interests.

 

(a)         Subject to the provisions of 9.2(b) and (c), no Limited Partner may
offer, sell, assign, hypothecate, pledge or otherwise transfer all or any
portion of his Limited Partnership Interest, or any of such Limited Partner’s
economic rights as a Limited Partner, whether voluntarily or by operation of law
or at judicial sale or otherwise (collectively, a “Transfer”) without the
consent of the General Partner, which consent may be granted or withheld in its
sole and absolute discretion; provided that the each of the Special OP
Unitholders and the Advisor may transfer all or any portion of its respective
Partnership Interest, or any of its economic rights as a Limited Partner, to any
of its Affiliates without the consent of the General Partner.  Any such
purported transfer undertaken without such consent shall be considered to be
null and void ab initio and shall not be given effect.  The General Partner may
require, as a condition of any Transfer to which it consents, that the
transferor assume all costs incurred by the Partnership in connection therewith.

 

(b)         No Limited Partner may withdraw from the Partnership other than as a
result of a permitted Transfer (i.e., a Transfer consented to as contemplated by
clause (a) above or clause (c) below or a Transfer pursuant to Section 9.5
below) of all of its Partnership Interest pursuant to this Article 9 or pursuant
to a redemption of all of its Partnership Units pursuant to Section 8.5.  Upon
the permitted Transfer or redemption of all of a Limited Partner’s Partnership
Interest, such Limited Partner shall cease to be a Limited Partner.

 

(c)          Notwithstanding Section 9.2(a) and subject to Sections 9.2(d),
(e) and (f) below, a Limited Partner may Transfer, without the consent of the
General Partner, all or a portion of its Partnership Interest to (i) a parent or
parent’s spouse, natural or adopted descendant or descendants, spouse of such
descendant, or brother or sister, or a trust created by such Limited Partner for
the benefit of such Limited Partner and/or any such person(s), of which trust
such Limited Partner or any such person(s) is a trustee, (ii) a corporation
controlled by a Person or Persons named in (i) above, or (iii) if the Limited
Partner is an entity, its beneficial owners.

 

(d)         No Limited Partner may effect a Transfer of its Limited Partnership
Interest, in whole or in part, if, in the opinion of legal counsel for the
Partnership, such proposed Transfer would require the registration of the
Limited Partnership Interest under the Securities Act or would otherwise violate
any applicable federal or state securities or blue sky law (including investment
suitability standards).

 

(e)          No Transfer by a Limited Partner of its Partnership Interest, in
whole or in part, may be made to any Person if (i) in the opinion of legal
counsel for the Partnership, the transfer would result in the Partnership’s
being treated as an association taxable as a corporation (other than a qualified
REIT subsidiary within the meaning of Section 856(i) of the Code), (ii) in the
opinion of legal counsel for the Partnership, it would adversely affect the
ability of the General Partner to continue to qualify as a REIT or subject the
General Partner to any

 

42

--------------------------------------------------------------------------------


 

additional taxes under Section 857 or Section 4981 of the Code, or (iii) such
transfer is effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code.

 

(f)           No transfer by a Limited Partner of any Partnership Interest may
be made to a lender to the Partnership or any Person who is related (within the
meaning of Regulations Section 1.752-4(b)) to any lender to the Partnership
whose loan constitutes a nonrecourse liability (within the meaning of
Regulations Section 1.752-1(a)(2)), without the consent of the General Partner,
which may be withheld in its sole and absolute discretion, provided that as a
condition to such consent the lender will be required to enter into an
arrangement with the Partnership and the General Partner to exchange or redeem
for the Cash Amount any Partnership Units in which a security interest is held
simultaneously with the time at which such lender would be deemed to be a
Partner in the Partnership for purposes of allocating liabilities to such lender
under Section 752 of the Code.

 

(g)          Any Transfer in contravention of any of the provisions of this
Article 9 shall be void and ineffectual and shall not be binding upon, or
recognized by, the Partnership.

 

(h)         Prior to the consummation of any Transfer under this Article 9, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.

 

9.3                         Admission of Substitute Limited Partner.

 

(a)         Subject to the other provisions of this Article 9, an assignee of
the Limited Partnership Interest of a Limited Partner (which shall be understood
to include any purchaser, transferee, donee, or other recipient of any
disposition of such Limited Partnership Interest) shall be deemed admitted as a
Limited Partner of the Partnership only with the consent of the General Partner,
which consent may be granted or withheld in its sole and absolute discretion,
and upon the satisfactory completion of the following:

 

(i)                                     The assignee shall have accepted and
agreed to be bound by the terms and provisions of this Agreement by executing a
counterpart or an amendment thereof, including a revised Exhibit A, and such
other documents or instruments as the General Partner may require in order to
effect the admission of such Person as a Limited Partner.

 

(ii)                                  To the extent required, an amended
Certificate evidencing the admission of such Person as a Limited Partner shall
have been signed, acknowledged and filed for record in accordance with the Act.

 

(iii)                               The assignee shall have delivered a letter
containing the representation set forth in Section 9.1(a) hereof and the
agreement set forth in Section 9.1(b) hereof.

 

(iv)                              If the assignee is a corporation, partnership
or trust, the assignee shall have provided the General Partner with evidence
satisfactory to counsel for the Partnership of the assignee’s authority to
become a Limited Partner under the terms and provisions of this Agreement.

 

43

--------------------------------------------------------------------------------


 

(v)                                 The assignee shall have executed a power of
attorney containing the terms and provisions set forth in Section 8.2 hereof.

 

(vi)                              The assignee shall have paid all legal fees
and other expenses of the Partnership and the General Partner and filing and
publication costs in connection with its substitution as a Limited Partner.

 

(vii)                           The assignee has obtained the prior written
consent of the General Partner to its admission as a Substitute Limited Partner,
which consent may be given or denied in the exercise of the General Partner’s
sole and absolute discretion.

 

(b)         For the purpose of allocating profits and losses and distributing
cash received by the Partnership, a Substitute Limited Partner shall be treated
as having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.3(a)(ii) hereof or, if
no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.

 

(c)          The General Partner shall cooperate with the Person seeking to
become a Substitute Limited Partner by preparing the documentation required by
this Section and making all official filings and publications.  The Partnership
shall take all such action as promptly as practicable after the satisfaction of
the conditions in this Article 9 to the admission of such Person as a Limited
Partner of the Partnership.

 

9.4                         Rights of Assignees of Partnership Interests.

 

(a)         Subject to the provisions of Sections 9.1 and 9.2 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Interest until the Partnership has received notice thereof.

 

(b)         Any Person who is the assignee of all or any portion of a Limited
Partner’s Limited Partnership Interest, but does not become a Substitute Limited
Partner and desires to make a further assignment of such Limited Partnership
Interest, shall be subject to all the provisions of this Article 9 to the same
extent and in the same manner as any Limited Partner desiring to make an
assignment of its Limited Partnership Interest.

 

9.5                         Effect of Bankruptcy, Death, Incompetence or
Termination of a Limited Partner.  The occurrence of an Event of Bankruptcy as
to a Limited Partner, the death of a Limited Partner or a final adjudication
that a Limited Partner is incompetent (which term shall include, but not be
limited to, insanity) shall not cause the termination or dissolution of the
Partnership, and the business of the Partnership shall continue if an order for
relief in a bankruptcy proceeding is entered against a Limited Partner, the
trustee or receiver of his estate or, if he dies, his executor, administrator or
trustee, or, if he is finally adjudicated incompetent, his committee, guardian
or conservator, shall have the rights of such Limited Partner for the purpose of
settling or managing his estate property and such power as the bankrupt,
deceased or incompetent Limited Partner possessed to assign all or any part of
his Partnership Interest and to

 

44

--------------------------------------------------------------------------------


 

join with the assignee in satisfying conditions precedent to the admission of
the assignee as a Substitute Limited Partner.

 

9.6                         Joint Ownership of Interests.  A Partnership
Interest may be acquired by two individuals as joint tenants with right of
survivorship, provided that such individuals either are married or are related
and share the same home as tenants in common.  The written consent or vote of
both owners of any such jointly held Partnership Interest shall be required to
constitute the action of the owners of such Partnership Interest; provided,
however, that the written consent of only one joint owner will be required if
the Partnership has been provided with evidence satisfactory to the counsel for
the Partnership that the actions of a single joint owner can bind both owners
under the applicable laws of the state of residence of such joint owners.  Upon
the death of one owner of a Partnership Interest held in a joint tenancy with a
right of survivorship, the Partnership Interest shall become owned solely by the
survivor as a Limited Partner and not as an assignee.  The Partnership need not
recognize the death of one of the owners of a jointly-held Partnership Interest
until it shall have received notice of such death.  Upon notice to the General
Partner from either owner, the General Partner shall cause the Partnership
Interest to be divided into two equal Partnership Interests, which shall
thereafter be owned separately by each of the former owners.

 

ARTICLE 10
BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

 

10.1                  Books and Records.  At all times during the continuance of
the Partnership, the Partners shall keep or cause to be kept at the
Partnership’s specified office true and complete books of account in accordance
with generally accepted accounting principles, including:  (a) a current list of
the full name and last known business address of each Partner, (b) a copy of the
Certificate of Limited Partnership and all Certificates of amendment thereto,
(c) copies of the Partnership’s federal, state and local income tax returns and
reports, (d) copies of this Agreement and amendments thereto and any financial
statements of the Partnership for the three most recent years and (e) all
documents and information required under the Act.  Any Partner or its duly
authorized representative, upon paying the costs of collection, duplication and
mailing, shall be entitled to inspect or copy such records during ordinary
business hours.

 

10.2                  Custody of Partnership Funds; Bank Accounts.

 

(a)         All funds of the Partnership not otherwise invested shall be
deposited in one or more accounts maintained in such banking or brokerage
institutions as the General Partner shall determine, and withdrawals shall be
made only on such signature or signatures as the General Partner may, from time
to time, determine.

 

(b)         All deposits and other funds not needed in the operation of the
business of the Partnership may be invested by the General Partner in investment
grade instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.2(b).

 

45

--------------------------------------------------------------------------------


 

10.3                  Fiscal and Taxable Year.  The fiscal and taxable year of
the Partnership shall be the calendar year.

 

10.4                  Annual Tax Information and Report.  Within seventy-five
(75) days after the end of each fiscal year of the Partnership, the General
Partner shall furnish to each person who was a Limited Partner at any time
during such year the tax information necessary to file such Limited Partner’s
individual tax returns as shall be reasonably required by law.

 

10.5                  Tax Matters Partner; Tax Elections; Special Basis
Adjustments.

 

(a)         The General Partner shall be the Tax Matters Partner of the
Partnership within the meaning of Section 6231(a)(7) of the Code.  As Tax
Matters Partner, the General Partner shall have the right and obligation to take
all actions authorized and required, respectively, by the Code for the Tax
Matters Partner.  The General Partner shall have the right to retain
professional assistance in respect of any audit of the Partnership by the
Service and all out-of-pocket expenses and fees incurred by the General Partner
on behalf of the Partnership as Tax Matters Partner shall constitute Partnership
expenses.  In the event the General Partner receives notice of a final
Partnership adjustment under Section 6223(a)(2) of the Code, the General Partner
shall either (i) file a court petition for judicial review of such final
adjustment within the period provided under Section 6226(a) of the Code, a copy
of which petition shall be mailed to all Limited Partners on the date such
petition is filed, or (ii) mail a written notice to all Limited Partners, within
such period, that describes the General Partner’s reasons for determining not to
file such a petition.

 

(b)         All elections required or permitted to be made by the Partnership
under the Code or any applicable state or local tax law shall be made by the
General Partner in its sole and absolute discretion.

 

(c)          In the event of a transfer of all or any part of the Partnership
Interest of any Partner, the Partnership, at the option of the General Partner,
may elect pursuant to Section 754 of the Code to adjust the basis of the
Partnership’s assets.  Notwithstanding anything contained in Article 5 of this
Agreement, any adjustments made pursuant to Section 754 of the Code shall affect
only the successor in interest to the transferring Partner and in no event shall
be taken into account in establishing, maintaining or computing Capital Accounts
for the other Partners for any purpose under this Agreement.  Each Partner will
furnish the Partnership with all information necessary to give effect to such
election.

 

10.6                  Reports to Limited Partners.

 

(a)         As soon as practicable after the close of each fiscal quarter (other
than the last quarter of the fiscal year), the General Partner shall cause to be
mailed to each Limited Partner a quarterly report containing financial
statements of the Partnership, or of the General Partner if such statements are
prepared solely on a consolidated basis with the General Partner, for such
fiscal quarter, presented in accordance with generally accepted accounting
principles. As soon as practicable after the close of each fiscal year, the
General Partner shall cause to be mailed to each Limited Partner an annual
report containing financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated

 

46

--------------------------------------------------------------------------------


 

basis with the General Partner, for such fiscal year, presented in accordance
with generally accepted accounting principles. The annual financial statements
shall be audited by accountants selected by the General Partner.

 

(b)         Any Partner shall further have the right to a private audit of the
books and records of the Partnership at the expense of such Partner, provided
such audit is made for Partnership purposes and is made during normal business
hours.

 

10.7                  Safe Harbor Election. The Partners agree that, in the
event the Safe Harbor Regulation is finalized, the Partnership shall be
authorized and directed to make the Safe Harbor Election and the Partnership and
each Partner (including any person to whom an interest in the Partnership is
transferred in connection with the performance of services) agrees to comply
with all requirements of the Safe Harbor with respect to all interests in the
Partnership transferred in connection with the performance of services while the
Safe Harbor Election remains effective. The Tax Matters Partner shall be
authorized to (and shall) prepare, execute, and file the Safe Harbor Election.

 

ARTICLE 11
AMENDMENT OF AGREEMENT; MERGER

 

The General Partner’s consent shall be required for any amendment to this
Agreement.  The General Partner, without the consent of the Limited Partners,
may amend this Agreement in any respect or merge or consolidate the Partnership
with or into any other partnership or business entity (as defined in
Section 17-211 of the Act) in a transaction pursuant to Section 7.1(c), (d) or
(e) hereof; provided, however, that the following amendments and any other
merger, conversion or consolidation of the Partnership shall require (i) the
consent of Limited Partners holding more than 50% of the Percentage Interests of
the Limited Partners and (ii) in the case of any of the following (b), (c) or
(d), the consent of Limited Partners holding more than 50% of the Special
Percentage Interests of the Limited Partners:

 

(a)         any amendment affecting the operation of the Conversion Factor or
the Redemption Right (except as provided in Section 8.5(d) or 7.1(d) hereof) in
a manner adverse to the Limited Partners;

 

(b)         any amendment that would adversely affect the rights of the Limited
Partners to receive the distributions payable to them hereunder, other than with
respect to the issuance of additional Partnership Units pursuant to Section 4.2
hereof;

 

(c)          any amendment that would alter the Partnership’s allocations of
profit and loss to the Limited Partners, other than with respect to the issuance
of additional Partnership Units pursuant to Section 4.2 hereof; or

 

(d)         any amendment that would impose on the Limited Partners any
obligation to make additional Capital Contributions to the Partnership.

 

47

--------------------------------------------------------------------------------


 

ARTICLE 12
GENERAL PROVISIONS

 

12.1                  Notices.  All communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been given when
delivered personally or upon deposit in the United States mail, registered,
postage prepaid return receipt requested, to the Partners at the addresses set
forth in Exhibit A attached hereto; provided, however, that any Partner may
specify a different address by notifying the General Partner in writing of such
different address. Notices to the Partnership shall be delivered at or mailed to
its specified office.

 

12.2                  Survival of Rights.  Subject to the provisions hereof
limiting transfers, this Agreement shall be binding upon and inure to the
benefit of the Partners and the Partnership and their respective legal
representatives, successors, transferees and assigns.

 

12.3                  Additional Documents.  Each Partner agrees to perform all
further acts and execute, swear to, acknowledge and deliver all further
documents which may be reasonable, necessary, appropriate or desirable to carry
out the provisions of this Agreement or the Act.

 

12.4                  Severability.  If any provision of this Agreement shall be
declared illegal, invalid, or unenforceable in any jurisdiction, then such
provision shall be deemed to be severable from this Agreement (to the extent
permitted by law) and in any event such illegality, invalidity or
unenforceability shall not affect the remainder hereof.

 

12.5                  Entire Agreement.  This Agreement and exhibits attached
hereto constitute the entire Agreement of the Partners and supersede all prior
written agreements and prior and contemporaneous oral agreements, understandings
and negotiations with respect to the subject matter hereof.

 

12.6                  Pronouns and Plurals.  When the context in which words are
used in the Agreement indicates that such is the intent, words in the singular
number shall include the plural and the masculine gender shall include the
neuter or female gender as the context may require.

 

12.7                  Headings.  The Article headings or sections in this
Agreement are for convenience only and shall not be used in construing the scope
of this Agreement or any particular Article.

 

12.8                  Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original copy and all of
which together shall constitute one and the same instrument binding on all
parties hereto, notwithstanding that all parties shall not have signed the same
counterpart.

 

12.9                  Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware; provided,
however, that any cause of action for violation of federal or state securities
laws shall not be governed by this Section 12.9.

 

12.10           Effectiveness.12.11                                   Pursuant
to Section 17-201(d) of the Act, this Agreement shall be effective as of
June 13, 2018.

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Limited Partnership Agreement, all as of the date first above written.

 

 

GENERAL PARTNER:

 

 

 

BLACK CREEK INDUSTRIAL REIT IV INC.

 

 

 

 

 

By:

/s/ Thomas G. McGonagle

 

 

Name:

Thomas G. McGonagle

 

 

Title:

Managing Director, Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

LIMITED PARTNER:

 

 

 

BLACK CREEK INDUSTRIAL REIT IV INC.

 

 

 

 

 

By:

/s/ Thomas G. McGonagle

 

 

Name:

Thomas G. McGonagle

 

 

Title:

Managing Director, Chief Financial Officer

 

 

 

 

 

SPECIAL OP UNITHOLDER:

 

 

 

 

 

BCI IV ADVISORS GROUP LLC

 

 

 

 

 

By:

/s/ Evan H. Zucker

 

 

Name:

Evan H. Zucker

 

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

EXHIBIT A

As of May 15, 2018

 

 

 

Cash

 

Agreed Value of
Capital

 

Partnership Units

 

Special
Partnership

 

Percentage

 

Special
Percentage

 

Partner

 

Contribution

 

Contribution

 

Class I

 

Class T

 

Class W

 

Units

 

Interest

 

Interest

 

GENERAL PARTNER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Black Creek Industrial REIT IV Inc.
518 17th Street, 17th Floor
Denver, CO 80202

 

$

2,000

 

$

2,000

 

200

 

—

 

—

 

—

 

0.003

%

—

 

ORIGINAL LIMITED PARTNER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Black Creek Industrial REIT IV Inc.
518 17th Street, 17th Floor
Denver, CO 80202

 

$

64,534,236

 

$

64,534,236

 

292,282

 

5,874,573

 

6,250

 

—

 

99.997

%

—

 

SPECIAL OP UNITHOLDER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BCI IV Advisors Group LLC
518 17th Street, 17th Floor
Denver, CO 80202

 

$

1,000

 

$

1,000

 

—

 

—

 

—

 

100

 

—

 

100

%

Totals

 

$

64,537,236

 

$

64,537,236

 

292,482

 

5,874,573

 

6,250

 

100

 

100

%

100

%

 

--------------------------------------------------------------------------------


 

EXHIBIT B

NOTICE OF EXERCISE OF REDEMPTION RIGHT

 

In accordance with Section 8.5 of the Limited Partnership Agreement (the
“Agreement”) of BCI IV Operating Partnership LP, the undersigned hereby
irrevocably (i) presents for redemption          Partnership Units in BCI IV
Operating Partership LP in accordance with the terms of the Agreement and the
Redemption Right referred to in Section 8.5 thereof, (ii) surrenders such
Partnership Units and all right, title and interest therein, and (iii) directs
that the Cash Amount or REIT Shares Amount (as defined in the Agreement) as
determined by the General Partner deliverable upon exercise of the Redemption
Right be delivered to the address specified below, and if REIT Shares (as
defined in the Agreement) are to be delivered, such REIT Shares be registered or
placed in the name(s) and at the address(es) specified below.

 

Dated:                                 ,           

 

 

 

(Name of Limited Partner)

 

 

 

 

 

(Signature of Limited Partner)

 

 

 

 

 

(Mailing Address)

 

 

 

 

 

 

 

(City)      (State)        (Zip Code)

 

 

 

 

Signature Guaranteed by:

 

 

 

 

 

If REIT Shares are to be issued, issue to:

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Social Security

 

 

or Tax I.D. Number:

 

 

 

 

 

B-1

--------------------------------------------------------------------------------